--------------------------------------------------------------------------------

 

Exhibit 10.22


[Cooper Cameron Building]














LEASE AGREEMENT




between


BELTWAY ASSETS LLC,
a Delaware limited liability company,


as Lessor,


and
COOPER CAMERON CORPORATION,
 a Delaware corporation,


as Lessee


Dated as of


November 19, 2002


APPENDIX
1
Definition

SCHEDULE
A
Desription of Land

SCHEDULE
B
Lease Data

SCHEDULE
C
Certain Definitions

SCHEDULE
D
Permitted Encumbrances

SCHEDULE
E
Trade Fixtures

SCHEDULE
F
Subordination, Non-Disturbance and Attornment Agreement

SCHEDULE
G
Estoppel Letter

SCHEDULE
H
Description of Excess Land




 

--------------------------------------------------------------------------------

 

THIS LEASE, dated as of the date specified in Item 1 of Schedule B (as amended
from time to time this "Lease"), between the Lessor specified in Item 2 of
Schedule B ("Lessor"), having an office at the address set forth in Item 2 of
Schedule B and the Lessee specified in Item 3 of Schedule B (herein, together
with any Person succeeding thereto by consolidation, merger or acquisition of
its assets substantially as an entirety, called "Lessee"), having an address at
the address set forth in Item 3 of Schedule B,, both parties intending to be
legally bound.


 
Capitalized terms not otherwise defined when they first appear are defined in
Appendix I.



1.  
Demise; Title; Condition.

2.  
 

            (a)            Lessor hereby leases to Lessee, and Lessee hereby
leases from Lessor, subject to the terms hereof, all of Lessor's right, title
and interest in the Leased Property.


            (b)            Lessee has examined the Leased Property and Lessor's
title thereto, and has found the same to be satisfactory. Lessee shall in no
event have any recourse against Lessor for any defect in Lessor's title to the
Leased Property or any interest of Lessee therein.


            (c)            LESSOR LEASES THE LEASED PROPERTY TO LESSEE IN ITS
PRESENT CONDITION, AND LESSEE ACCEPTS THE LEASED PROPERTY "AS IS" AND "WHERE
IS", AND LESSOR MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO THE LEASED PROPERTY OR THE LOCATION, USE, DESCRIPTION, DESIGN,
MERCHANTABILITY, FITNESS FOR USE FOR A PARTICULAR PURPOSE, CONDITION OR
DURABILITY THEREOF, OR AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN OR
ENVIRONMENTAL CONDITION THEREOF; AND ALL RISKS INCIDENTAL TO THE LEASED PROPERTY
SHALL BE BORNE BY LESSEE. LESSOR SHALL NOT HAVE ANY RESPONSIBILITY OR LIABILITY
WITH RESPECT TO ANY DEFECT OR DEFICIENCY OF ANY NATURE IN THE LEASED PROPERTY OR
ANY PORTION THEREOF, WHETHER PATENT OR LATENT AND LESSOR SHALL NOT HAVE ANY
RESPONSIBILITY OR LIABILITY FOR ANY DIRECT OR INDIRECT DAMAGE TO PERSONS OR
PROPERTY RESULTING THEREFROM OR FOR LESSEE'S LOSS OF USE OF THE LEASED PROPERTY
OR ANY PORTION THEREOF OR ANY INTERRUPTION IN LESSEE'S BUSINESS CAUSED BY
LESSEE'S INABILITY TO USE THE LEASED PROPERTY OR ANY PORTION THEREOF FOR ANY
REASON WHATSOEVER. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION BY LESSOR OF, AND LESSOR DOES
HEREBY DISCLAIM AND LESSEE DOES HEREBY WAIVE, ANY AND ALL WARRANTIES BY LESSOR,
EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY OR ANY PORTION THEREOF,
WHETHER ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LEGAL
REQUIREMENT NOW OR HEREAFTER IN EFFECT OR OTHERWISE.


           (d)           Subject to the provisions of this paragraph (d), Lessor
hereby assigns, without recourse or warranty whatsoever, to Lessee, all
Warranties and Permits. Such assignment shall remain in effect until the
expiration or termination of this Lease and thereafter shall be null and void.
Lessee shall notify in writing each Governmental Authority that has issued any
Permit in the manner required by each such Governmental Authority of Lessee's
occupancy of the Leased Property. Lessor shall also retain the right to enforce
any Warranties assigned in the name of Lessee if an Event of Default exists.
Lessor hereby agrees to execute and deliver, at Lessee's sole expense, such
further documents, including powers of attorney, as Lessee may reasonably
request in order that Lessee may have the full benefit of the assignment
effected or intended to be effected by this paragraph (d). Upon the termination
of this Lease, to the extent, if any, still in effect, the Warranties and
Permits shall automatically revert to Lessor. The foregoing provision of
reversion shall be self-operative and no further instrument of reassignment
shall be required. In confirmation of such reassignment, Lessee shall, at its
sole expense, execute and deliver promptly any certificate or other instrument
which Lessor may reasonably request. Any monies collected by Lessee under any of
the Warranties if an Event of Default exists shall be held in trust by Lessee
and promptly paid over to Lessor. If and when such Event of Default is cured,
Lessor shall promptly pay over said monies to Lessee.

 

--------------------------------------------------------------------------------

 

2.           Term.


(a)          Subject to the provisions hereof, Lessee shall have and hold the
Leased Property for a term (the "Basic Term") which shall begin on the
Commencement Date and end at midnight on the Basic Term Expiration Date unless
sooner terminated or extended as hereinafter expressly provided.


(b)          So long as no Event of Default exists on the last day of the Basic
Term or any Renewal Term, Lessee, at Lessee's option, may elect to renew the
Term for one (1) or two (2) or three (3) additional terms of five (5) years
(each a "Renewal Term", and collectively the "Renewal Terms"); provided however,
Lessee may not elect to renew the Term for any given Renewal Term unless it. has
renewed the Term for all prior Renewal Terms. Each such election, if exercised
by. Lessee, shall be.exercised by Lessee not less than three hundred sixty-five
(365) days before the expiration of the then current Term, by written notice to
Lessor. Either party, upon request of the other, will execute and acknowledge,
in form suitable for recording, a reasonable instrument confirming any such
renewal. Prior to the exercise of any such option by Lessee, Lessee shall have
the right to waive its right to elect to renew the Term by giving written notice
thereof to Lessor.


3.           Rent.


(a)          During the Term, Lessee shall pay the rent provided in Item 6 of
Schedule B ("Basic Rent") to Lessor (or to such other party as Lessor may from
time to time specify in writing) in lawful money of the United States by
electronic transfer of immediately available funds before 1:00 P.M., Eastern
Time, at such place, within the continental United States, as Lessor may from
time to time designate to Lessee in writing. Basic Rent shall be payable by
Lessee in installments in the amounts set forth in Item 6 of Schedule B and
(except for the first payment of Basic Rent which shall be due and payable on,
or no more than thirty (30) days prior to, the date of commencement of the Basic
Term) shall be due and payable on, or no more than thirty (30) days prior to,
the dates specified in Item 6 of Schedule B ("Installment Payment Dates") and
shall constitute Basic Rent for the periods specified in said Item 6. If any
Installment Payment Date falls on a day which is not a Business Day, Basic Rent
shall be due and payable on, or no more than thirty (30) days prior to, the
immediately prior Business Day.


   (b)           All amounts which Lesseeds required to pay or discharge
pursuant to this Lease in addition to Basic Rent (including, without limitation,
if otherwise due and payable under this Lease, (i) amounts payable as the
purchase price for the Leased Property, (ii) any amounts payable as liquidated
damages hereunder, and (iii) amounts representing costs, expenses, liabilities
and obligations due to or incurred by or on behalf of Lessor as a result of or
in connection with the enforcement of any remedy or the exercise of any right by
or on behalf of Lessor), and all amounts representing all other expressly stated
obligations of Lessee under this Lease and the other Lease Documents which could
be discharged by Lessee with the payment of money (including, by way of example,
pursuant to a contract for performance of such obligation with a third party) as
reasonably determined by or on behalf of Lessor, and after any applicable notice
and/or cure periods whether or not Lessor or any other person has incurred any
expense in connection therewith in the exercise of any right by or on behalf of
Lessor, together with every penalty, overdue interest and cost which may be
added for nonpayment or late payment of any of the foregoing, shall constitute
additional rent hereunder ("Additional Rent"). If Lessee fails to perform any
expressly stated obligation of Lessee under this Lease or any of the other Lease
Documents within the time required hereunder or thereunder which could be
discharged by Lessee by the payment of money (including, by way of example,
pursuant to a contract for performance of such obligation with a third party) as
reasonably determined by or on behalf of Lessor, and after any applicable notice
and/or cure periods then, whether or not Lessor or any other person has incurred
any expense in connection therewith in the exercise of any right by or on behalf
of Lessee, immediately upon demand by Lessor, Lessee shall owe, as Additional
Rent hereunder, the amount required to discharge such obligation as reasonably
determined by or on behalf of Lessor, which amount shall be immediately due and
payable. If Lessee fails to pay or discharge any Additional Rent and such
failure constitutes an Event of Default, Lessor shall have all rights, powers
and remedies provided for herein or by law or otherwise in the case of
nonpayment of Basic Rent. Lessee shall, unless otherwise requested by Lessor,
pay Additional Rent directly to the Person entitled thereto. Lessee also
covenants to pay to Lessor on demand as. Additional Rent, interest at a rate
(the "Overdue Rate"), calculated on the basis of a 360-day year of twelve (12)
equal months, equal to the greater of (a) 8.25% per annum or (b) 3.5% per annum
over the then current prime rate of interest publicly announced by Citibank,
N.A. (or its successor) as its "base" or "prime" rate of interest effective in
New York, New York, as such rate of interest may change from time to time and if
Citibank, N.A. (or its successor) ceases to announce a prime rate, then the
current prime rate of interest published by the Wall Street Journal or its
successor from time to time, but in no event greater than the maximum rate
permitted by applicable Legal Requirements, on (i) all overdue installments of
Basic Rent from the due date thereof until paid in full, (ii) all overdue
amounts of Additional Rent, arising out of obligations which Lessor shall have
paid on behalf of Lessee pursuant hereto from the date of such payment by Lessor
until paid in full, and (iii) each other sum required to be paid by Lessee
hereunder which is overdue, from the date such sum was due until the date
received by the Person entitled thereto. Lessee also covenants to pay to Lessor
on demand as Additional Rent, a late fee equal to five percent (5%) of any Basic
Rent or Additional Rent which has not been paid within five (5) days after the
same is due. If any Basic Rent or Additional Rent is collected by or through an
attorney, as Additional Rent, Lessee agrees to pay all reasonable costs of
collection, including, but not limited to reasonable attorney's fees and to
reimburse Lessor for any reasonable costs of collection, including without
limitation, reasonable attorney's fees and expenses, incurred by Lessor's
Mortgagee.


4.            Use.


Lessee (and its permitted assignees and subtenants) may use and occupy the
Leased Property solely for the purposes of general office space and for such
other purposes as are incidental or related thereto, including without
limitation, to the extent consistent with an office building, food and beverage
service, sales and retail services, athletic facilities and health facilities.
Lessee may maintain in the Leased Property, for use by Lessee and its employees
and, to the extent permitted under this Lease, licensees, sublessees and
assignees, and incidental use by their invitees, contractors and visitors,
employee lunch rooms (including kitchens), employee coffee bars, printing and
copying facilities, storage, telecommunications equipment, satellite dishes,
antennas, computer equipment, data and word processing equipment, and any other
facility or equipment utilized in the normal conduct of Lessee's business and
not inconsistent with the primary use of the Leased Property as a business
office complex. Additionally, Lessee may, at its sole cost and expense, maintain
showers and an exercise room in the Leased Property.   Any other use will be
subject to the approval of Lessor, such approval shall not be unreasonably
withheld, delayed or conditioned, provided that such other use (i) is consistent
with the business uses of other properties located in the same general area as
the Leased Property, (ii) does not result in, or increase the likelihood of, a
decline in the value of the Leased Property or increase the risk of loss to
Lessor (such as by an increase in the potential exposure to hazardous waste
issues), and (iii) does not impair Lessee's ability to obtain the Policies
required to be maintained by Lessee hereunder. Notwithstanding the foregoing, in
no event may Lessee occupy or use the Leased Property in a manner which violates
any Legal Requirement or Permitted Encumbrance.


5.           Net Lease; No Termination.


   (a)            Lessee expressly acknowledges that this Lease is an absolutely
"bondable net lease and Lessee must pay all Basic Rent and Additional Rent
without notice, demand, counterclaim, set-off, deduction, or defense, and
without abatement, suspension, deferment, diminution or reduction, free from any
charges, assessments, impositions, expenses or deductions of any and every kind
or nature whatsoever. All costs, expenses and obligations of every kind and
nature whatsoever relating to the Leased Property and the appurtenances thereto
and the use and occupancy thereof by Lessee or anyone claiming by, through or
under Lessee as Lessee hereunder which may arise or become due during or with
respect to the Term shall be paid by Lessee. Lessee assumes the sole
responsibility for the condition, use, operation, maintenance and management of
the Leased Property and Lessor shall have no responsibility in respect thereof
and shall have no liability for damage to the property of Lessee or any
sublessee of Lessee or anyone claiming by, through or under Lessee for any
reason whatsoever, unless such damage is caused by the negligence or willful
misconduct of Lessor or Lessor's agents, contractors (or any such contractor's
subcontractors, laborers, suppliers or materialmen), invitees, licensees or
employees, provided, that such negligence or willful misconduct shall not
entitle Lessee to abate, suspend, defer, diminish or reduce the payment of Basic
Rent and Additional Rent.
  (b)            Lessee acknowledges and agrees that its obligations hereunder,
including, without limitation, its obligations to pay Basic Rent and Additional
Rent, are unconditional and irrevocable under any and all circumstances and are
not subject to cancellation, termination, modification or repudiation by Lessee.
Except as expressly provided in paragraph (c) of Article 12, Article 15, or
Article 20, this Lease shall not terminate. Lessee has no right to terminate
this Lease, and Lessee shall perform all obligations hereunder, including the
payment of all Basic Rent and Additional Rent, without notice, demand,
counterclaim, set-off, deduction, defense or recoupment, and without abatement,
suspension, deferment, diminution or reduction for any reason, including,
without limitation, any past, present or future claims which Lessee may have
against the Lessor, Lessor's Mortgagee, their respective successors and assigns
or any other Person for any reason whatsoever; any defect in the Leased Property
or any portion thereof, or in the title, condition, design, construction,
durability or fitness for a particular use thereof; any Casualty to all or part
of the Leased Property; any restriction, deprivation (including eviction) or
prevention of, or any interference with or interruption of, any use or occupancy
of the Leased Property (whether due to any defect in or failure of Lessor's
title to the Leased Property, any Lien or otherwise); any Taking of the Leased
Property or interest therein; any action, omission or breach on the part of
Lessor under this Lease or under any other agreement between Lessor and Lessee,
or any other indebtedness or liability, howsoever and whenever arising, of
Lessor, any assignee of Lessor, or Lessee to any other Person, or by reason of
insolvency, bankruptcy or similar proceedings by or against Lessor, or any
assignee of Lessor, or Lessee; the inadequacy or inaccuracy of the description
of the Leased Property or the failure to demise and let to Lessee the property
intended to be leased hereby; Lessee's acquisition of ownership of the Leased
Property (as to any obligation arising before or incident to such acquisition
and any obligation intended to survive such acquisition including, without
limitation, the payment of the full purchase price in strict accordance with the
terms hereof); any sale or other disposition of the Leased Property; the
impossibility or illegality of performance by Lessor or Lessee or both; the
failure of Lessor to deliver possession of the Leased Property; any action of
any Governmental Authority; or any other cause or circumstance, whether similar
or dissimilar to the foregoing, any present or future Legal Requirements
notwithstanding and whether or not Lessee may have notice or knowledge of any of
the foregoing. The parties hereto intend that all Basic Rent and Additional Rent
payable by Lessee hereunder shall continue to be payable in all events and in
the manner and at the times herein provided, without notice or demand, unless
the obligation to pay the same shall be terminated pursuant to the express
provisions of this Lease.


   (c)           Lessee will remain obligated under this Lease in accordance
with its terms, and will not take any action to terminate (except as expressly
provided in paragraph (c) of Article 12, Article 15 or Article 20 of this
Lease), rescind or avoid this Lease for any reason, notwithstanding any action
for bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Lessor or any other Person, or any action with respect to
this Lease which may be taken by any receiver, trustee or liquidator, or any
assignee of Lessor or any other Person or by any court or other Governmental
Authority in any such action or proceeding. Lessee waives all rights at any time
conferred by statute, to extent that such rights are waivable, or otherwise to
quit, terminate or surrender this Lease or the Leased Property or to avail
itself of any abatement, reduction, deferment or set-off of any Basic Rent,
Additional Rent or other sum payable hereunder, or for damage, loss or expense
suffered by Lessee on account of any cause referred to in this Article 5 or
otherwise.


6.        Taxes and Impositions; Law and Agreements.


   (a)           Lessee shall pay and discharge, on or before the applicable
delinquency date therefor, all taxes, including any tax based upon or measured
by gross rentals or receipts from the Leased Property, assessments, special
assessments, maintenance assessments, property owners' association assessments,
other assessments, levies, fees, water and sewer rents, utility charges, and
other governmental and similar charges, including, without limitation, any
payments in lieu of taxes, maintenance charges, vault charges, and license fees
for the use of the vaults, chutes and similar areas adjoining the Land, and,
except as otherwise provided in this paragraph (a), other governmental
impositions and charges, general and special, ordinary or extraordinary,
foreseen and unforeseen, of any kind or nature whatsoever, and whether or not
the same shall have been within the express contemplation of the parties hereto,
and any interest and penalties thereon, which are levied or assessed or are
otherwise due during the Term (all such charges referred to in this subparagraph
(a) being "Taxes" and "Impositions") against (i) Lessor and which relate to
Lessor's ownership of the Leased Property, the use, occupancy, operation or
possession of the Leased Property or any part thereof or the transactions
contemplated by this Lease, including, if applicable, (A) state franchise or
doing business taxes or the like but only those relating to or resulting solely
from Lessor's ownership of the Leased Property and not any other property or any
other activity of Lessor, and only to the extent described in the second
succeeding sentence, and (B) transfer taxes relating solely to the conveyance of
the Leased Property to or from Lessee or its affiliates or in connection with
the exercise of Lessor's or Lessor's Mortgagee's remedies after an Event of
Default occurs hereunder (to the extent described in the second succeeding
sentence), (ii) the Leased Property or this Lease or the interest of Lessee or
Lessor therein or herein, (iii) Basic Rent or Additional Rent or other sums
payable by Lessee hereunder, (iv) the use, occupancy, construction, repair or
Restoration of the Leased Property or any portion thereof, (v) gross receipts
from the Leased Property or (vi) any property (such as the Excess Land) which is
included within the same tax parcel in which all or any portion of the Leased
Property is situated. If any Taxes and Impositions levied or assessed against
the Leased Property may legally be paid in installments, Lessee may pay such
Taxes and Impositions in installments; provided, however, that upon the
termination of the Term Lessee shall pay any such Taxes and Impositions which it
has been paying in installments in full, on or before such termination date.
Nothing in this Lease shall require Lessee to pay any franchise, estate,
inheritance, succession, transfer (other than as set forth above), net income or
profits taxes of Lessor (other than any gross receipts or similar taxes imposed
or levied upon, assessed against or measured only by the Basic Rent or
Additional Rent payable by Lessee hereunder or levied upon or assessed against
the Leased Property), any taxes imposed by any Governmental Authority on, or
measured by, the net income of Lessor, unless any such tax is in lieu of or a
substitute for any other tax or assessment upon or with respect to the Leased
Property, in which case such tax would be payable by Lessee hereunder. Lessee
shall furnish Lessor and Lessor's Mortgagee with receipts (or if receipts are
not available, with copies of cancelled checks evidencing payment with receipts
to follow promptly after they become available) showing payment of Taxes and
Impositions before the applicable delinquency date therefor. Except for Taxes
and Impositions paid by Lessee in installments as set forth above, Taxes and
Impositions which are payable by Lessee shall be apportioned between Lessor and
Lessee as of the date on which this Lease terminates. Lessee shall establish and
maintain the Tax and Insurance Reserve Fund at the times required by and
pursuant to the terms of Article 13. On or prior to July 1, 2003, Lessee, at its
sole cost and expense, shall cause each of the Land and Excess Land to be
separate tax parcels for ad valorem tax purposes. Additionally, if required by
applicable law, on or prior to July 1, 2003, Lessee, at its sole cost and
expense, shall cause the Land and the Excess Land to be subdivided, in
accordance with all applicable Legal Requirements, into separate subdivision
lots or reserves. If Lessee fails to complete either or both of the actions
described in the immediately preceding two sentences within the time period
provided, then Lessor shall have the right (but not the obligation) to take such
action at the sole reasonable cost and reasonable expense of Lessee.


   (b)           Lessee shall pay all charges for utility, communication and
other services to the extent rendered or used during the Term relating to the
Leased Property or the Excess Land, whether or not payment therefor shall become
due after the Term.


   (c)           Subject to the terms of paragraph (d) of this Article 6, at
Lessee's cost and expense, Lessee shall (i) perform and comply and cause the
Leased Property to comply (A) with all Legal Requirements, whether or not such
Legal Requirements necessitate structural changes or improvements, interfere
with Lessee's use and enjoyment of the Leased Property, or require replacements
or repairs, extraordinary as well as ordinary, (B) with the terms of any
easement granted or released pursuant to Article 21, (C) with the provisions of
all agreements and restrictions affecting the Leased Property or any part
thereof or its ownership, occupancy, use, operation or possession (but expressly
excluding the Loan Documents, except to the extent, and only to the extent, that
Lessee, in the Lease Documents, expressly agrees to perform any of the
obligations under the Loan Documents), and (D) with the terms and obligations
under any consent of Lessee to any assignment of Lessor's interest in this Lease
to Lessor's Mortgagee; and (ii) procure, maintain and comply with all Permits
relating to the Leased Property.
  

   (d)           If no Default exists, and following written notice to Lessor
and Lessor's Mortgagee, Lessee may contest (including through abatement
proceedings), in good faith and at, its sole expense, by appropriate legal
proceedings, any Taxes or Impositions, and/or any Legal Requirement affecting
the Leased Property, and postpone payment of or compliance with the• same during
the pendency of such contest, provided that (i) the commencement and
continuation of such proceedings shall suspend the collection thereof from, and
suspend the enforcement thereof against, Lessor and the Leased Property, (ii) no
part of the Leased Property nor any Basic Rent or Additional Rent or this Lease
shall be interfered with or shall be in imminent danger of being sold,
forfeited, attached, terminated, cancelled or lost, (iii) Lessee shall promptly
and diligently prosecute such contest to a final settlement or conclusion, (iv)
at no time during the permitted contest shall there be a risk of the imposition
of civil or criminal liability or penalty on Lessor or Lessor's Mortgagee for
failure to comply therewith, (v) Lessee shall satisfy any Legal Requirements,
including, if required, that the Taxes and Impositions be paid in full before
being contested, and (vi) the residual value insurance policy applicable to the
Leased Property will not be cancelled or reduced in amount as a result of the
contest, and (vii) at Lessor's option, Lessee shall have furnished Lessor or
Lessor's Mortgagee with such security as Lessor or Lessor's Mortgagee shall
reasonably request to insure payment of Taxes and Impositions and compliance
with Legal Requirements, and any interest and penalties thereon. Lessee shall
pay any and all judgments, decrees and costs (including all reasonable
attorneys' fees and reasonable expenses incurred by Lessor or Lessor's
Mortgagee) in connection with any such contest and shall, promptly after the
final determination of such contest, fully pay and discharge the amounts which
shall be levied, assessed, charged or imposed or be determined to be payable
therein or in connection therewith, together with all penalties, fines,
interest, costs and expenses thereof or in connection therewith, if any, and
perform all acts the performance of which shall be ordered or decreed as a
result thereof.


   (e)           (1)           Lessee may, on one or more occasions, render the
Leased Property to all taxing and assessing authorities having jurisdiction of
the Leased Property and may, if Lessee shall so desire, endeavor at any time or
times during the Term to obtain a lowering of the assessed valuation of the
Leased Property for any year or years of the Term for the purpose of reducing
Taxes and Impositions on the Leased Property. In such event, Lessor will offer
no objection and, at the request of Lessee, will cooperate with Lessee, at
Lessee's sole expense, in reasonably attempting to effect such a reduction.
Lessee shall be bound by and shall comply with the provisions of preceding
paragraph (d) of this Article 6 which Lessor and Lessee agree shall also be
applicable to exercise by Lessee of Lessee's rights under this paragraph (e) of
this Article 6.


  (2)           Lessee shall have the authority to collect the Tax or Imposition
refund, if any, payable as a result of any such proceeding Lessee may institute
or action Lessee may take for that purpose, and any such Tax refund or
Imposition refund shall be the property of Lessee to the extent to which it may
be based on a payment made by Lessee, subject, however, to an apportionment
between Lessor and Lessee with respect to Taxes or Impositions paid by Lessee
for the year in which the Term of this Lease ends, whether by expiration or
termination.


  (3)           In rendering the Leased Property and taking the other action
referred to in this paragraph (e) of this Article 6, Lessee shall not enter into
any agreement or stipulation with any taxing authority for the purpose of
facilitating higher Taxes or Impositions subsequent to the Term in consideration
of lower Taxes or Impositions during the Term.


7.           Liens; Subordination.


   (a)            Subject to the terms of paragraph (d) of Article 6, Lessee
will promptly and no later than thirty (30) days after its Actual Knowledge of
the filing thereof but in any event before. the enforcement of the same, at its
own expense remove and discharge of record, by bond or otherwise, any Lien in or
upon the Leased Property, upon any Basic Rent, or upon, any Additional Rent
which arises for any reason (except for Liens arising out of the act or omission
of Lessor without the consent of Lessee), including all Liens which arise out of
Lessee's possession, use, operation and occupancy of the Leased Property, but
not including any Permitted Encumbrances. Without any portion of this sentence
altering or affecting any of the obligations or rights of Lessee under Section
10(c) of this Lease, nothing contained in this Lease shall be construed as
constituting the consent or request of Lessor, express or implied, to or for the
performance by any contractor, laborer, materialman, or vendor of any labor or
services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Leased Property or any
part thereof nor does Lessee constitute the agent of Lessor except as provided
in Article 21 hereof. Notice is hereby given that Lessor will not be liable for
any labor, services or materials furnished or to be furnished to Lessee, or to
anyone holding an interest in the Leased Property or any part thereof through or
under Lessee, and that no mechanic's or other Liens for any such labor, services
or materials shall attach to or affect the interest of Lessor in and to the
Leased Property. If Lessee shall fail to discharge any Lien required under this
Lease to be discharged by Lessee within the time period permitted by this Lease,
Lessor may discharge the same by payment or bond or both, and Lessee will repay
to Lessor, upon demand, any and all reasonable amounts paid therefor, or by
reason of any liability on such bond, and also any and all reasonable incidental
expenses, including reasonable attorneys' fees, incurred by Lessor in connection
therewith together with interest on all such amounts calculated at the Overdue
Rate.


   (b)            This Lease shall be subject and subordinate to all present and
future mortgages, deeds of trust, or other similar Lien instruments, and as the
same be renewed, amended, modified, consolidated, replaced or extended
(individually, a "Mortgage") on the fee interest in the Leased Property and to
all advances made upon the security thereof, provided that the holder of the
Mortgage shall execute and deliver to Lessee a subordination, attornment and
non-disturbance agreement ("SNDA"), in form substantially similar to Schedule F
hereto, providing that if a foreclosure or a deed in lieu of foreclosure occurs
such new owner will recognize this Lease and not disturb Lessee's possession of
the Leased Property if no Event of Default exists; and concurrently therewith
Lessee shall execute and deliver an estoppel certificate in form substantially
similar to Schedule G hereto. Lessee agrees, upon receipt of such SNDA, to
execute such further reasonable instrument(s) as may be necessary to subordinate
this Lease to the Lien of any such Mortgage, and also to execute such
instrument(s) recognizing the assignment of this Lease or the Basic Rent,
Additional Rent and other sums payable by Lessee hereunder to the holder of any
such Mortgage; provided however, no such instrument shall contain terms which
are materially inconsistent with this Lease or the other Lease Documents.


   (c)            Lessee agrees to attorn, from time to time, to the holder of
each Mortgage and/or the holder of such subsequent mortgage, provided that such
holder, in each case, is the purchaser or transferee of the Leased Property
(including, without limitation, a transferee in foreclosure or pursuant to a
deed in lieu of foreclosure), for the remainder of the Term, provided that such
holder or such purchaser or transferee, shall then be entitled to possession of
the Leased Property subject to the provisions of this Lease. The provisions of
this subsection shall inure to the benefit of such holder or such purchaser or
transferee, shall apply notwithstanding that, as a matter of law, this Lease may
terminate upon the foreclosure of the Mortgage (in which event the parties shall
execute a new lease for the remainder of the Term on the same terms set forth
herein), shall be self-operative upon any such demand, and no further instrument
shall be required to give effect to said provisions. Each such party, however,
upon demand of the other, hereby agrees to execute, from time to time,
instruments in confirmation of the foregoing provisions hereof, reasonably
satisfactory to the requesting party and the requested party acknowledging such
subordination, non-disturbance and attomment as are provided herein and setting
forth the terms and, conditions of its tenancy.


8.           Indemnification; Fees and Expenses.


   (a)            Lessee shall protect, defend (through counsel selected by
Lessee and approved by the applicable Indemnified Party, such approval shall not
be unreasonably withheld) and indemnify Lessor, Lessor's Mortgagee, each
Certificate Holder and the Indenture Trustee, their respective successors and
assigns, the beneficial owners of any of the foregoing and the trustees,
beneficiaries, partners, shareholders, officers, directors, agents or employees
of Lessor, Lessor's Mortgagee, each Certificate Holder and the Indenture
Trustee, or any such successor or assign or beneficial owner (each an
"Indemnified Party" and collectively, the "Indemnified Parties"), from and
against and hold the Indemnified Parties harmless from all Liens (including,
without limitation. Lien removal and bonding costs), liabilities, losses,
damages, demands, claims, obligations, suits or other proceedings (including, by
way of example, causes of action, litigation and defenses), settlement proceeds,
fines, penalties, assessments, citations, directives, judgments, fees, costs,
disbursements or other expenses of any kind or of any nature whatsoever
(including, without limitation, reasonable attorneys', reasonable consultants',
and reasonable experts' fees and disbursements actually incurred in
investigating, defending, settling or prosecuting any claim, obligation, suit or
other similar proceeding) which may be imposed on, incurred by or, asserted or
awarded against such Indemnified Party ("Indemnified Liabilities") (i) arising
or alleged to arise from or in connection with the condition, use, operation,
maintenance, Restoration, subletting and management of the Leased Property; (ii)
relating to the Leased Property and the appurtenances thereto and the use and
occupancy thereof by Lessee or anyone claiming by, through or under Lessee; or
(iii) arising or alleged to arise from or in connection with any of the
following events: (A) any accident, injury to, or death of, any person or any
damage to or loss of property on or adjacent to the Leased Property or growing
out of or directly or indirectly connected with, ownership, use, nonuse,
occupancy, operation, possession, condition, construction, repair or Restoration
of the Leased Property or adjoining property, sidewalks, streets or ways or
resulting from the condition of any thereof; (B) any claims by third parties
resulting from any violation or alleged violation by Lessee of (1) any provision
of this Lease, or (2) any Legal Requirement, or (3) any sublease, rental or
license agreement or other agreement relating to the Leased Property, or (4) any
contract or agreement to which Lessee is a party affecting the Leased Property
or the ownership, use, nonuse, occupancy, condition, operation, . possession,
construction, repair or rebuilding thereof or of adjoining property, sidewalks,
streets or ways; (C) any contest permitted by Article 6; (D) Lessee's failure to
pay in accordance with the terms and provisions hereof, any item of Additional
Rent or other sums payable by Lessee hereunder; (E) the exercise or attempted
exercise by Lessee of any of its rights under this Lease; (F) any Specified
Activity or any exercise (whether proper or improper) of any of Lessee's rights
(including its rights as attorney-in-fact) set forth in Section 21 hereof; (G)
the Leased Property, Lessee, any sublessee, any assignee or any other party
claiming by, through or under Lessee not being in compliance with any applicable
Environmental Law; or (H) Lessee, any sublessee, any assignee or any other party
claiming by, through, or under Lessee not having obtained any Permit required to
conduct its or their operations at the Leased Property that is required under
any applicable Environmental Law or other Legal Requirement. Lessee shall not be
liable in any case to any Indemnified Party for any Indemnified Liabilities to
the extent that they result from the gross negligence or willful misconduct of
such Indemnified Party. If any Indemnified Party, shall be made a party to any
such litigation commenced against Lessee, and if Lessee, at its expense, shall
fail to provide Lessor or Lessor's Mortgagee or its agent or other Indemnified
Party with counsel reasonably approved by such party, Lessee shall pay all
reasonable costs and reasonable attorney's fees and reasonable expenses incurred
or paid by Lessor or Lessor's Mortgagee or its agent or other Indemnified Party
in connection with such litigation. So long as no Event of Default has occurred
and is continuing hereunder, Lessee shall control any such litigation and
settlement discussions relating thereto. Notwithstanding anything in this
Article 8, so long as (v) no Event of Default has occurred and is continuing
hereunder, (w) neither Lessor nor Lessor's Mortgagee would be subject to any
risk of criminal or material civil liability, (x) there is no risk of Lessor
losing the Leased Property or Lessor's Mortgagee losing the priority of its
Lien, (y) no Credit Rating Downgrade exists, and (z) the residual value
insurance policy applicable to the Leased Property will not be cancelled or
reduced in amount as a result thereof, Lessor will not agree to any settlement
of any claim covered by this Article 8 without Lessee's prior written consent.


   (b)           An Indemnified Party shall promptly notify Lessee of any
Indemnified Liabilities as to which indemnification is sought; provided,
however, the failure to give such notice shall not release Lessee from any of
its obligations under this Article 8 except to the extent, if any, that (y) such
Indemnified Party receives timely notice of such Indemnified Liability so that
it could have timely given notice thereof to Lessee such that Lessee could
effectively defend against such Indemnified Liability and (z) Lessee (i) did not
have timely knowledge of such Indemnified Liability so that it could effectively
defend against such Indemnified Liability and (ii) was thereby damaged. Subject
to the rights of insurers under the Policies maintained by Lessee, Lessee may,
at Lessee's sole expense, investigate, defend or compromise, any Indemnified
Liabilities for which indemnification is sought under this Article 8 and the
Indemnified Party shall cooperate at Lessee's expense with all reasonable
requests of Lessee in connection therewith; provided, however, Lessee may not
defend or compromise such Indemnified Liabilities if (1) an Event of Default
exists, or (2) such Indemnified Liabilities would entail a risk to the
Indemnified Party of any criminal liability or civil sanctions; provided,
further, Lessee may not compromise or settle any such Indemnified Liabilities
unless Lessee agrees in advance in writing to pay the amount of such settlement
or compromise and such settlement or compromise includes a full release of all
Indemnified Parties satisfactory to each Indemnified Party in its reasonable
discretion. In any case in which any action, suit or proceeding is brought
against any Indemnified Party in connection with any Indemnified Liabilities,
Lessee may, and upon such Indemnified Party's request will, at Lessee's sole
expense defend the Indemnified Party against such Indemnified Liabilities, or
cause the same to be defended by counsel selected by Lessee and reasonably
acceptable to such Indemnified Party. If Lessee fails to do so, Lessee shall pay
all reasonable costs and reasonable expenses (including, without limitation,
reasonable attorneys' fees and reasonable expenses) incurred by such Indemnified
Party in connection with such Indemnified Liabilities. Nothing contained in this
subparagraph (b) of this Article 8 shall be deemed to require an Indemnified
Party to contest any Indemnified Liabilities or to assume responsibility for or
control of any judicial proceeding with respect thereto.


   (c)           The obligations of Lessee, and the rights and remedies of each
Indemnified Party under this Article 8, are in addition to and not in limitation
of any other representations, warranties, obligations, rights and remedies
provided in this Lease or otherwise at law or in equity, and shall survive the
expiration or termination of this Lease.


9.           Environmental Matters.


   (a)           Lessee represents, warrants and covenants to the Indemnified
Parties that:


(i)           At all times during the Term of this Lease, (A) the Leased
Property and Lessee shall comply, and Lessee shall cause all sublessees and any
assignees of Lessee and all other parties claiming by, through, or under Lessee
to be contractually obligated to comply, with all applicable Environmental Laws;
(B) Lessee shall have obtained, and Lessee shall cause, all sublessees and any
assignees of Lessee and all other parties claiming by, through, or under Lessee,
to have obtained, all Permits required to conduct its or their operations at the
Leased Property that are required under all applicable Environmental Laws and
Lessee shall be in compliance, and shall, in good faith and diligently, seek to
have, all sublessees and any assignees of Lessee and all other parties claiming
by, through, or under Lessee, to be in compliance with, the same; and (C) Lessee
shall remove and dispose of any Hazardous Substances present on the Leased
Property not in compliance with applicable Environmental Laws;


(ii)           To the best of Lessee's Actual Knowledge, and except as disclosed
in the Environmental Site Assessment, (A) the Leased Property complies with
applicable Environmental Laws; (B) no Release of Hazardous Substances has
occurred on, from or affecting the Leased Property in violation of the
Environmental Laws; and (C) no Hazardous Substances have been, generated,
handled, treated, stored on, incorporated in, or removed or transported from the
Leased Property (including underground contamination) except in compliance with
applicable Environmental Laws. No notices, complaints or orders of violation or
non-compliance of any nature whatsoever regarding alleged violations of, or
strict liability under, Environmental Laws have been received by Lessee or, to
Lessee's Actual Knowledge, by any Person regarding the Leased Property, and
Lessee has no Actual Knowledge that any environmental investigation by any
Governmental Authority, or any legal action by a private party, is pending or
threatened, in each case with regard to the Leased Property or any use thereof
or any alleged violation of Environmental Laws with regard to the Leased
Property; and to Lessee's Actual Knowledge, and except as disclosed in the
Environmental Site Assessment, no Liens have been placed upon the Leased
Property in connection with any actual or alleged liability under any
Environmental Laws;


(iii)            The Leased Property has not been used by Lessee, and, to
Lessee's Actual Knowledge, has not been used by Lessee's predecessors or
Affiliates, or, to Lessee's Actual Knowledge, except as disclosed in the
Environmental Site Assessment, by any other Person, and will not be used by
Lessee or by any Person under Lessee's control during the Term of this Lease to
generate, manufacture, refine, produce or process any Hazardous Substance or to
store, handle, treat, dispose, transfer or transport any Hazardous Substance
other than normal and lawful uses of such Hazardous Substances in compliance
with Environmental Laws which activities have not had and will not have any
material adverse effect upon the Leased Property;


(iv)            To Lessee's Actual Knowledge, and except as disclosed in the
Environmental Site Assessment, no pits, lagoons, ponds, or other surface
impoundments, above ground tanks or other containment structures have been or
will be constructed, operated or maintained in or on the Leased Property in
violation of applicable Environmental Laws and no underground storage tanks are
or will be constructed, operated or maintained in or on the Leased Property; to
Lessee's Actual Knowledge, except as disclosed in the Environmental Site
Assessment, there is presently no asbestos nor asbestos-containing material
(except commercially produced product in non-friable bonded form in floor,
ceiling or wall materials which is in good condition, the presence of which
complies with all Environmental Laws) nor any PCB-containing equipment,
including PCB-containing transformers, located in, on, at or under the Leased
Property nor will any of the foregoing be located in, on, at or under the Leased
Property at any time during the Term of this Lease. Lessee shall maintain and
implement a written asbestos-containing material operations and maintenance
program for any identified or presumed asbestos-containing materials, such
written program to be in form and content reasonably acceptable to Lessor;


(v)            To Lessee's Actual Knowledge, and except as disclosed in the
Environmental Site Assessment, other than lawful quantities in connection with
Lessee's use of the Leased Property in compliance with Environmental Laws, the
Leased Property is free of Hazardous Substances at, in, on, over or under the
Leased Property, regardless of the source of any such Hazardous Substances; and
 
                               (vi)          To Lessee's Actual Knowledge, the
Environmental Site Assessment is true, correct and complete, and contains no
misstatement of fact or omission of any fact which would make the statements
contained therein untrue, incomplete or misleading in any material respect.


   (b)           Promptly upon obtaining Actual Knowledge thereof, Lessee shall
notify Lessor and Lessor's Mortgagee if any of the following occur, in each case
relating to the Leased Property or the use, occupancy or operation thereof: (i)
the Leased Property, Lessee, any sublessee or assignee of Lessee or invitee of
Lessee, or any other party claiming by, through, or under Lessee, fails to
comply with any Environmental Law in any manner whatsoever; (ii) any notice,
complaint or order of violation or non-compliance with any Environmental Law of
any nature whatsoever is issued to Lessee, or any sublessee of any portion of
the Leased Property or any assignee of Lessee, or any other party claiming by,
through, or under Lessee; (iii) any notice of a pending or threatened
investigation under any Environmental Law is issued; (iv) any notice from any
Governmental Authority requiring any corrective action under any Environmental
Law is issued; or (v) any Permit, application, report, document or other
communication with respect to a pending or, threatened action by any
Governmental Authority or other Person relating to a violation of the
Environmental Laws, or the actual, alleged or potential Release of Hazardous
Substances or presence or existence of any Hazardous Substances at, on, adjacent
to or upon the Leased Property is issued.


   (c)           At any time (i) if a Release of Hazardous Substances has
occurred on, from or affecting the Leased Property in violation of Environmental
Laws or an adverse change in the environmental condition of the Leased Property
has occurred, and if Lessee fails (A) diligently to. commence to remediate or
cure such condition, to - the extent necessary to meet Legal Requirements, to
comply fully with applicable Environmental Laws, and to prevent a material
diminution in the fair market value of the Leased Property related to the
environmental condition, within thirty (30) days after Lessee obtains Actual
Knowledge of such adverse change (or such shorter period as may be required by
law or if an emergency exists) and (B) thereafter diligently prosecute to
completion such cure, or (ii) if an Event of Default exists under this Lease, or
(iii) if Lessor or Lessor's Mortgagee has reasonable cause to believe that
Lessee is in Default or has permitted a Default under this Article 9, Lessor or
Lessor's Mortgagee may cause to be performed or direct Lessee to cause to be
performed an environmental audit or site assessment of the Leased Property and
the then uses thereof reasonable in scope under the circumstances, and may take
such actions as it may deem necessary to remediate or cure such condition or to
cause the Leased Property to comply with any Legal Requirement. Such
environmental audit or site assessment shall be performed by an engineer
qualified by law and experience to perform the same and satisfactory to Lessor
and Lessor's Mortgagee, shall include a review of the uses of the Leased
Property and compliance of the same with all Environmental Laws, and shall
include an estimate of the cost to cure any Default in Lessee's covenants
hereunder. All reasonable costs and expenses actually incurred by Lessor or
Lessor's Mortgagee in connection with such environmental audit or assessment and
any remediation required shall constitute Additional Rent and shall be
immediately due and payable by Lessee upon demand, and shall bear interest at
the Overdue Rate from the date such cost or expense is incurred until it is
paid. Such audit or assessment shall be addressed to Lessor and Lessor's
Mortgagee and shall provide expressly that they can rely on its findings.


   (d)           Subject to the provisions of paragraph (d) of Article 6 hereof,
inclusive of the right of Lessee to contest and postpone compliance and exercise
Lessee's other rights thereunder (in accordance with the provisions thereof), in
the event of a violation of or the discovery of a violation of any Environmental
Law, Lessee shall promptly perform all remedial actions as shall be necessary or
desirable to clean up, contain, or remove any Hazardous Substances on, under or
in the Leased Property in accordance with, and as required by, applicable
Environmental Laws and Permitted Encumbrances to restore the Leased Property to
its pre-contamination condition and otherwise to cure any such violation of any
Environmental Law, all at Lessee's sole cost and expense, including, without
limitation, all investigative, monitoring, removal, containment and remedial
actions in accordance with applicable Environmental Laws (and in all events in a
manner reasonably satisfactory to Lessor and Lessor's Mortgagee). Lessee (i)
shall use good faith efforts to determine the nature and scope of all such
required remedial actions within thirty (30) days after the date ("Remedial
Date") which is the first to occur of (A) Lessee's obtaining Actual Knowledge of
any such violation or (B) the date on which Lessee has exhausted its rights
under paragraph (d) of Article 6 with respect to such violation (if Lessee
exercises its rights under such paragraph (d)) and (ii) shall complete all such
actions within one hundred twenty (120) days following the Remedial Date,
provided that if such remedial actions cannot be completed with diligence within
such one hundred twenty (120) day period, and so long as Lessee is performing
such remedial actions with due diligence, the time within which such remedial
actions may be completed shall be extended for such period as may be reasonably
necessary to complete such remedial action with diligence, provided the same
shall be subject to Lessor's approval and consistent with the requirements of
applicable Legal Requirements. If Lessee fails to perform the necessary remedial
actions as required hereby within the time periods set forth herein, Lessor or
Lessor's Mortgagee may, but shall not be obligated to, cause the Leased Property
to be freed from Hazardous Substances or otherwise brought into compliance with
Environmental Laws, and any reasonable costs and expenses actually incurred by
Lessor or Lessor's Mortgagee in connection therewith, together with interest at
the Overdue Rate from the date incurred until actually paid by Lessee, shall
constitute Additional Rent and shall be immediately due and payable on demand.
Lessee grants to Lessor and Lessor's Mortgagee access to the Leased Property and
a license to remove any Hazardous Substances and to do all things Lessor or
Lessor's Mortgagee deems necessary to bring the Leased Property into compliance
with the Environmental Laws. If, as a result of a violation of any Environmental
Laws, a Lien attaches to the Leased Property that takes priority over the Lien
of the Mortgage, Lessee shall promptly, and in any event within thirty (30) days
after notice of the attachment of any such Lien, discharge or contest such Lien
in accordance with the provisions of paragraph (d) of Article 6 and, if
contested rather than discharged, post a bond or deposit an irrevocable letter
of credit with Lessor's Mortgagee, in either event satisfactory in form and
substance, with a surety or obligor satisfactory to Lessor's Mortgagee and in an
amount sufficient to discharge such Lien.


   (e)           In addition to, and not in limitation of, any indemnity
contained in Article 8, Lessee agrees to indemnify, defend (at trial and
appellate levels, and with attorneys, consultants and experts acceptable to
Lessor and Lessor's Mortgagee) and hold harmless each Indemnified Party from and
against any and all Indemnified Liabilities which may be imposed upon, suffered
or incurred by, or asserted or awarded against such Indemnified Party to the
extent arising directly or indirectly from or out of: (i) the presence, use,
storage, transportation, or Release of Hazardous Substances at, from, on, over,
under or in the Leased Property, or any Release of Hazardous Substances
emanating from the Leased Property onto any contiguous property, regardless of
whether occurring before or during the Term of this Lease (or occurring after
the Term of this Lease so long as Lessee or any of its Affiliates either is in
possession of all or any portion of the Leased Property or owns all or any
portion of the Leased Property) and regardless of the source of any such
Hazardous Substances, (ii) the breach of any representation or warranty
contained in this Article 9, (iii) any Default in the performance of any
obligation under this Article 9, (iv) any violation of any Environmental Law
with respect to the Leased Property or by Lessee or any Person, or resulting
from Lessee's failure to comply with this Article 9, or (v) the enforcement of
this Article 9.


   (f)           The representations, warranties and obligations of Lessee, and
the rights and remedies of each Indemnified Party under this Article 9, are in
addition to and not in limitation of any other representations, warranties,
obligations, rights and remedies provided in this Lease or otherwise at law or
in equity.


   (g)           Lessee's obligations and liabilities with respect to each
Indemnified Party, actual or contingent, under this Article 9 and relating to
the period through the end of the Term, whether arising before, during or after
the Term, shall survive the termination of this Lease or the abandonment of the
Leased Property by Lessee, or any acquisition or disposition of the Leased
Property, except for events and circumstances resulting solely from the acts of
any Person other than Lessee, any Affiliate of Lessee, or any Person claiming by
or through Lessee or any such Affiliate and occurring after the foreclosure of
the lien of the Mortgage and the sale of the Leased Property pursuant to such
foreclosure.


10.      Maintenance and Repair; Additions.


   (a)           Lessee will, at its sole cost and expense, keep and maintain
the Leased Property, including the Improvements and any altered, Restored,
additional or substituted buildings and other improvements, in good order and
safe condition, ordinary wear and tear excepted (subject to Lessee's continuing
obligation to maintain the Leased Property in accordance with the maintenance of
other Class A suburban office buildings in the West Sam Houston
Parkway/Interstate 10 (Katy Freeway) area, and (except as otherwise provided in
paragraph (c) of Article 12) will make all structural and non-structural, and
ordinary and extraordinary changes, repairs and replacements, foreseen or
unforeseen, which may be required, whether or not caused by its act or omission,
to be made upon or in connection with the improvements to the Leased Property in
order to keep the same in such condition, including taking action necessary to
maintain the Leased Property in compliance with all Legal Requirements; subject,
however, to any contest of applicable Legal Requirements conducted in accordance
with the provisions of paragraph (d) of Article 6. Lessee shall keep the Leased
Property orderly and free and clear of rubbish, and shall not commit or suffer
any waste of the Leased Property. Lessor shall not be required to maintain,
alter, repair, rebuild or replace any improvements on the Leased Property or to
maintain the Leased Property, and Lessee expressly waives the right to make
repairs at the expense of Lessor or to terminate this Lease because of Lessor's
failure to so maintain or repair pursuant to any Legal Requirements at any time
in effect. Lessor shall have no obligation to incur any expense of any kind or
character in connection with the management, operation or maintenance of the
Leased Property during the Term of the Lease. Lessee shall use and operate the
Leased Property or cause it to be used and operated only by personnel authorized
by Lessee and Lessee shall use reasonable precautions to prevent loss or damage
to the Leased Property from Casualty.


   (b)           If any Improvements encroach upon any property, street or
right-of-way adjoining or adjacent to the Leased Property, or violate any
restrictive covenant affecting the Leased Property or any part thereof, or
impairs the rights of others under or obstructs any easement or right-of-way to
which the Leased Property is subject (excluding, however, covenants, easements
or rights-of-way granted by Lessor after commencement of the Term without the
consent of Lessee all of which shall be null and void), then, promptly after the
written request of Lessor or any Person affected by any such encroachment,
violation, impairment or obstruction, Lessee shall, at its expense, either (i)
obtain effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation, impairment or obstruction or
(ii) make such changes in the Improvements and take such other action as shall
be necessary to remove such encroachments or obstructions and to end such
violations or impairments, including, if necessary, the alteration or removal of
any Improvement. Any such alteration or removal shall be made to the same extent
as if such alteration or removal were an Alteration under the provisions of
paragraphs (c) or (d) of this Article 10 and there shall be no abatement of rent
by reason of such alteration or removal.


   (c)           Lessee may, at its sole expense, make Alterations (y) which
satisfy all of the following conditions ("Minimum Alterations Conditions"): (i)
are consistent with Lessee's use of the Leased Property, (ii) do not adversely
affect the structural elements of the Improvements, or Building Systems, (iii)
do not adversely affect the utility, useful life or fair market value of the
Leased Property and (iv) are not otherwise prohibited by this Lease and (z) with
respect to which. Lessee has furnished to Lessor evidence reasonably
satisfactory to Lessor that all of the Minimum Alterations Conditions will be
satisfied for such Alterations. Lessee may desire to construct additional
covered parking space by building onto (vertically and/or horizontally) the
existing parking garage ("Garage") situated on the Land. Alterations which
consist of additional covered parking spaces which are consistent with the
existing Garage shall be deemed to satisfy subparts (i) and (iii) of the Minimum
Alterations Conditions. In constructing any additional covered parking space by
building onto (vertically and/or horizontally) the Garage, Lessee, so long as it
complies with the provisions of this Section 10(c) and other applicable
provisions of this Lease with respect to such construction, need not comply with
any of the provisions of Section 4.2 of the REA other than subpart (a) of such
Section 4.2. All Alterations other than the Alterations contemplated in the
first sentence of this subpart (c) are herein called the "Other Alterations".
Lessee may, at its sole expense, make Other Alterations only if consented to in
writing by Lessor. In connection with Lessee's request for such consent of
Lessor, Lessor shall act with good faith and reasonable diligence in complying
with the applicable provisions of this Lease. Lessor may withhold its consent to
any Other Alteration (1) if such Other Alterations will not satisfy all of the
Minimum Alterations Conditions, (2) if the plans and specifications for such
Other Alterations are not reasonably acceptable to Lessor or (3) if at the time
such consent is requested either (a) Lessee does not have a Minimum Credit
Rating or (b) a Default or an Event of Default exists hereunder. Additionally,
it will be reasonable for Lessor to condition its consent on Lessee being
obligated to deliver to Lessor a certificate of a structural engineer or
qualified architect licensed in the state in which the Leased Property is
located certifying that if the Other Alteration is constructed in accordance
with the proposed plans and specifications, it will not adversely affect the
structural integrity of the Improvements or adversely affect the Building
Systems and it will conform with all Legal Requirements. Lessee shall construct
all Alterations (including Other Alterations) in a good and workmanlike manner
using a quality of material and workmanship at least as good as the original
work or installation of the Improvements and in compliance with all applicable
Legal Requirements, including those relating to parking, and will complete the
Alterations (including Other Alterations) in a commercially reasonable time
period. Each Alteration (including Other Alterations) shall be made at the sole
cost and expense of Lessee, may not be encumbered by Lessee and (other than
Trade Fixtures) shall become the property of Lessor and subject to this Lease.


   (d)           All work done in accordance with this Article 10 shall comply
with the requirements of all Policies required to be maintained by Lessee
hereunder and with the residual value insurance policy applicable to the Leased
Property.


   (e)           Lessee agrees that all of the Improvements shall be deemed real
property and fixtures owned by Lessor. In furtherance of the foregoing, Lessee
hereby grants, conveys and transfers to Lessor any and all of Lessee's right,
title and interest in and to the Improvements (other than Trade Fixtures)
(whether now existing or hereafter constructed). Lessee agrees that any and all
Improvements of whatever nature at any time constructed, placed or maintained
upon any part of the Land shall be and remain the property of Lessor, subject to
Lessee's rights under this Lease. Lessee agrees to execute, acknowledge,
deliver, and file all documents reasonably necessary or appropriate to effect
the purpose of this paragraph 10(e).


11.      Trade Fixtures.


Lessor acknowledges and agrees that the items of trade fixtures, machinery and
equipment described in Schedule E (but specifically excluding Improvements,
Building Systems and other replacements of fixtures, machinery and equipment
which are the property of Lessor), together with other personal property of
Lessee that is as easily removable as the personal property described on
Schedule E, are and shall remain the property of Lessee ("Trade Fixtures") and
be treated as "trade fixtures" for the purposes of this Lease and Lessee may
remove the same from the Leased Property at any. time before the termination of
this Lease, provided that Lessee shall repair any damage to the Leased Property
resulting from such removal. Lessee may, at its own cost and expense, install or
place or reinstall or replace upon or remove from the Leased Property any such
Trade Fixtures. Any such Trade Fixtures shall not become the property of Lessor.
Replacements of Building Systems, fixtures, machinery and equipment that are
property of the Lessor shall be of at least equal quality to the replaced
Building Systems, fixtures, machinery and equipment when the replaced items were
new.


12.       Condemnation and Casualty.


   (a)           Lessee hereby assumes all risk of loss, damage or destruction,
whether (i) by fire or hazard or other casualty, or the theft of all or any
portion of the Leased Property (a "Casualty") or (ii) by condemnation, seizure,
confiscation, requisition or other taking or sale of the use, access, occupancy,
easement, rights to or title of all or any portion of the Leased Property,
whether permanent or temporary, by or on account of any actual or threatened
eminent domain proceeding or other action by any Governmental Authority or any
transfer in lieu or in anticipation thereof (a "Taking"; a Taking and a Casualty
are each sometimes called a "Destruction"). Lessee hereby assigns to Lessor's
Mortgagee, if any, and otherwise to Lessor any award or insurance proceeds or
other payment to which Lessee may become entitled by reason of its interest in
the Leased Property (other than any award or insurance proceeds or other payment
made to Lessee specifically made for interruption of business, moving expenses
or Trade Fixtures; hereinafter called "Lessee's Loss") if the Leased Property,
or any portion thereof, is damaged, destroyed, lost or taken in a Taking or a
Casualty. If a Destruction occurs, the Lessee shall give Lessor and Lessor's
Mortgagee prompt written notice thereof, and describe in reasonable detail in
each case the facts or circumstances of the Destruction and the damage to or
loss or destruction of the Leased Property. So long as no Event of Default
exists, Lessee shall at its cost and expense, in the name and on behalf of the
Lessor, Lessee, Lessor's Mortgagee or otherwise, appear in any such proceeding
or other action, negotiate, accept and prosecute any claim for any award,
compensation, insurance proceeds or other payment on account of any such
Destruction and, subject to paragraph (b) below, cause each such award,
compensation, insurance proceeds or other payment to be paid to Lessor's
Mortgagee, if any, and otherwise, to Lessor. Lessee shall use commercially
reasonable efforts to achieve the maximum award or other recoveries obtainable
under the circumstances. Any negotiated awards, settlement or recoveries shall
be subject to Lessor's and Lessor's Mortgagee's prior written approval (and if
approved, Lessee shall be deemed to have used commercially reasonable efforts to
achieve the maximum award or other recoveries obtainable under the
circumstances). Lessee shall promptly inform Lessor of all settlement offers.
Lessor and Lessor's Mortgagee may appear in any such proceeding or other action
in a manner consistent with the foregoing and the costs and expenses of any such
appearance shall be borne by Lessee and payable to Lessor as Additional Rent. If
an Event of Default exists, Lessor's Mortgagee (or if there be none, Lessor)
shall have the exclusive right at Lessee's cost to negotiate, adjust and settle
awards, settlements and recoveries without Lessee's approval.


   (b)           After giving notice of a Destruction under the provisions of
paragraph (a) of this Article 12, Lessee shall, at Lessee's own cost and
expense, proceed with diligence and promptness (i) to carry out any work
necessary to make the Leased Property safe and secure, and (ii) to Restore the
Leased Property. All Restoration shall be undertaken and completed in the same
manner as if the same were undertaken pursuant to paragraphs (c) and (d) of
Article 10, and shall be subject to the reasonable requirements of Lessor and
Lessor's Mortgagee as provided for in clause (ii) below. All Restoration shall
be completed by the Outside Restoration Date, The foregoing obligations of
Lessee so to Restore the Leased Property shall not be applicable (but the
obligation of Lessee to make the Leased Property safe and secure shall be
applicable) if Lessee has made (or has been deemed to have made) an offer to
purchase the Leased Property pursuant to paragraph (c) below. If during the
pendency of such Restoration the term of this Lease expires or otherwise
terminates, then, at Lessor's option, such term shall be extended until
completion of such Restoration on the same terms and conditions (including Basic
Rent, Additional Rent and other rent) which were in effect immediately prior to
such extension. The "Outside Restoration Date" shall mean (a) with respect to a
Casualty, eighteen (18) months after the Destruction occurs, or (b) with respect
to a Taking, twelve (12) months after the Destruction occurs, in each case
subject to extension by Lessor of not more than eighteen (18) months to the
extent that Restoration is delayed due to acts of God, strikes, unavailability
of materials, or further Destruction.


Except upon completion of Lessee's purchase of the Leased Property pursuant to
Article 15 hereof (including payment by Lessee of all amounts Lessee is to pay
pursuant to such Article 15), Basic Rent and Additional Rent shall not abate
hereunder by reason of any Destruction affecting the Leased Property, and this
Lease shall continue in full force and effect and Lessee shall continue to
perform and fulfill all of Lessee's obligations, covenants and agreements
hereunder notwithstanding such Destruction.


The Net Award shall be applied to effect compliance with Lessee's obligations
hereunder. Before commencement of any Restoration and at all times during
Restoration, if the undisbursed portion of the Net Award is less than the
reasonably estimated hard and soft costs to Restore the Improvements to the
condition required in this paragraph (b), as reasonably determined by Lessor, at
Lessee's expense, then, unless such estimated cost is less than the Restoration
Threshold Amount, Lessee shall deposit the amount by which such estimated cost
to Restore exceeds the Net Award with the Depositary (as defined below) or shall
post an equivalent bond or other security reasonably satisfactory in form and
substance to Lessor and Lessor's Mortgagee issued by a surety, bank or other
Person satisfactory to Lessor and Lessor's Mortgagee, whereupon such deposit or
bonded amount shall be part of the Net Award for purposes of paragraph (c) of
this Article 12. If the Net Award does not exceed the then Specified Amount (the
"Restoration Threshold Amount"), then provided no Event of Default exists, the
Net Award shall be promptly paid to Lessee to be applied to the Restoration
required by this paragraph (b). If the Net Award exceeds the Restoration
Threshold Amount then provided no Event of Default exists:


(i)          The full amount thereof shall be paid to a depositary (the
"Depositary"). The Depositary shall be Lessor's Mortgagee or a servicer of the
loan held thereby, or a bank or trust company, selected by Lessor and approved
by Lessor's Mortgagee, the long-term unsecured debt obligations of which are
rated at least "A" and "A2", respectively, by S&P or Moody's (or any successor
to either entity). The Depositary shall have no affirmative obligation to
prosecute a determination of the amount of, or to effect the collection of, any
insurance proceeds or condemnation award or awards. Moneys so received by the
Depositary shall be held by the Depositary in trust separately for the uses and
purposes provided in this Lease. To the extent not available to be paid from the
Net Award, fees and expenses payable to the Depositary shall be paid by Lessee
as Additional Rent.


(ii)          Payments of the Net Award for the actual costs and expenses
incurred by Lessee in connection with such Restoration shall be made
periodically (but not less frequently than once each calendar month and not more
frequently than twice each calendar month) to Lessee from time to time as work
progresses by the Depositary after written notice to the Depositary, with a copy
to Lessor, setting forth in reasonable detail and with reasonable supporting
materials all of such costs and expenses actually incurred by Lessee. Lessee
shall comply with the reasonable requirements of Lessor and Lessor's Mortgagee,
if any, with respect to the distribution of any Net Award by the Depositary,
including without limitation that no Event of Default exists hereunder, that
Lessee proceeds promptly after the Net Award is delivered to the Depositary to
Restore the Leased Property in accordance with the requirements of this Article
12 and paragraphs (c) and (d) of Article 10, that all plans and specifications
for the Restoration shall have been reviewed and approved by Lessor and Lessor's
Mortgagee, and that disbursements by the Depositary shall be not more frequently
than monthly in an amount not exceeding the hard and soft costs of the
Restoration incurred since the previous disbursement and shall be conditioned
upon, the delivery to the Depositary of appropriate lien waivers, architect's
certificates, title insurance endorsements and other certificates and
information that would typically be delivered to a construction lender in a
construction loan context. The Depositary shall retain ten percent (10%) of the
Net Award until Restoration is substantially complete at which time the
undisbursed balance of the Net Award shall be disbursed as herein provided. At
all times the undisbursed balance of the amount of deposit with the Depositary
must be not less than the cost to Restore the Leased Property clear of all
Liens. If upon completion of the Restoration and the payment of all costs
incurred in connection therewith there is any excess Net Award, then:


 
(1)
In the case of a Casualty, and provided that no Default or Event of Default then
exists, such excess Net Award shall be paid to or retained by Lessee, free and
clear of any claims by Lessor or Lessor's Mortgagee; or

 
                    (2)            In the case of a Taking, such excess Net
Award shall:


 
(a)
First, be paid to or retained by Lessee in an amount equal to the total amount
of costs and expenses paid by Lessee (and with respect to which Lessee has not
been reimbursed) on behalf of Lessor and Lessor's Mortgagee in connection with
such Taking pursuant to Section 12(a) hereof; and



 
(b)
Second, be paid to or redeemed by Lessor (subject to the terms of any Lessor's
Mortgage), free and clear of any claims by Lessee.



                     (c)           As used herein, the following terms shall
have the meanings indicated:


 
(x) "Casualty Event of Loss" means that there has been a casualty of more than
twenty five percent (25%) of the Leased Property such that the Casualty renders
the Leased Property unfit for use in Lessee's business and the Leased Property
cannot be Restored within twelve (12) months after such Casualty occurred.



 
(y)
"Condemnation Event of Loss" means the Taking of, in whole or in any significant
part, the Leased Property, either permanently, or for a period which extends six
(6) months beyond expiration of the Term, such that the Leased Property is
rendered unfit for use in Lessee's business and the remainder of the Property
cannot be Restored, within twelve (12) months after such Taking, to the Taking
Restored Condition.



Notwithstanding the foregoing provisions of this Article 12:


(I)            If there is a Casualty Event of Loss or a Condemnation Event of
Loss, then at any time within three (3) months after such Casualty or Taking,
Lessee may make an irrevocable rejectable offer to Lessor to purchase the Leased
Property, in the manner and under the terms of Article 15 on the Installment
Payment Date first occurring sixty (60) days after Lessor's acceptance of such
offer, for a purchase price equal to the Termination Value as of the date of
purchase. Lessor shall have ninety (90) days after receipt of such offer in
which to accept or reject such offer. No rejection of such offer shall be
effective unless consented to in advance in writing by Lessor's Mortgagee, if
any, and if such consent to rejection from Lessor's Mortgagee is not delivered
within such ninety (90) day period, then such offer shall be deemed accepted as
of the last day of such ninety (90) day period. Additionally, if, within such
ninety (90) day period, there is no notice from Lessor to Lessee either
accepting or rejecting such offer, then such offer shall also be deemed accepted
as of the last day of such ninety (90) day period.




 
(II)
If (A) a Destruction occurs, (B) Lessee does not exercise the right (if
available to Lessee) set forth in subpart (I) of this subpart (c), and (C) any
of the two following conditions exists: (i) such Destruction constitutes a
Condemnation Event of Loss or (ii) after such Destruction Lessee fails to
Restore the Leased Property by the Outside Restoration Date, then, in any of
such events, at the option of Lessor (with the prior written consent of Lessor's
Mortgagee), upon notice from Lessor of any such event which makes reference to
this Article 12(c) and the invocation of the offer provisions hereafter provided
for, Lessor may require Lessee to make, and Lessee shall be deemed to have made,
a rejectable offer to Lessor to purchase the Leased Property in the manner and
under the terms of Article 15 on the Installment Payment Date first occurring
sixty (60) days after Lessor's acceptance of such offer, for a purchase price
equal to the Termination Value as of the date of purchase. Lessor shall have
ninety (90) days after such offer in which (by written notice from Lessor to
Lessee within such ninety (90) day period) to accept or reject such offer and
if, within such ninety (90) day period, there is no written notice from Lessor
to Lessee either accepting to rejecting such offer, then Lessor shall be deemed
to have accepted such offer. No rejection of such offer shall be effective
unless consented to in advance in writing by Lessor's Mortgagee.



If Lessor rejects any offer under this paragraph (c), this Lease shall terminate
on the Installment Payment Date first occurring thirty (30) days after such
rejection, and Lessor or Lessor's Mortgagee, as the case may be, shall retain
the entire Net Award.


(d)            Notwithstanding any other provision to the contrary contained in
this Article 12, if a temporary Taking occurs, this Lease shall remain in full
force and effect (including without limitation the obligation of Lessee to
continue to pay without reduction Basic Rent and Additional Rent) and the Lessee
shall be obligated to continue to pay Basic Rent and Additional Rent and Lessee
shall be entitled to the entire Net Award paid for such temporary Taking; except
that any portion of the Net Award allocable to the time period after the
expiration or termination of the Term shall be paid to Lessor. The provisions of
this Article 12 shall supersede any contrary provisions in any statute or law.


13.           Insurance.


(a)           Lessee shall, at its cost and expense, maintain or cause to be
maintained valid and enforceable insurance of the following character and shall
cause to be delivered to Lessor and Lessor's Mortgagee annual certificates of
the insurers as to such coverage and shall comply with the requirements of this
Article 13 ("Insurance Requirements"):


(i)           "All Risks of Physical Loss" property insurance covering the
Leased Property and all replacements and additions thereto, and all building
materials and other property which constitute part of the Leased Property in a
manner consistent with insurance maintained by Lessee on properties similar to
the Leased Property and in any event in amounts not less than one hundred
percent (100%) of the full replacement value of the Leased Property less Land
and other uninsurable items, subject to an agreed value endorsement, together
with an endorsement providing for law and ordinance coverage in an amount equal
to at least twenty-five percent (25%) of the full replacement value of all
Improvements, all of such insurance to have a deductible not greater than the
Specified Amount.


(ii)           Commercial general liability insurance covering legal liability
on an "occurrence" basis against claims for bodily injury, death or property
damage, occurring on, in or about the Leased Property and, to the extent
commercially reasonably available, the adjoining land, streets, sidewalks or
ways occurring as a result of construction and use and occupancy of facilities
located on the Leased Property or as a result of the construction thereof or the
use of products or materials manufactured, processed, constructed or sold, or
services rendered, on the Leased Property, in the minimum amount of $5,000,000
(or such higher amount as Lessor may reasonably require from time to time) with
respect to any one occurrence, accident or disaster or incidence of negligence
and with a maximum deductible of the Specified Amount.


(iii)           Worker's compensation insurance (or other similar insurance or
self insurance program permitted and in compliance with the Legal Requirements
of the state in which the Leased Property is located) covering all Persons
employed in connection with any work done on or about the Leased Property with
respect to which claims for death or bodily injury could be asserted against
Lessor, Lessee or the Leased Property, complying with the Legal Requirements of
the state in which the Leased Property is located.


(iv)            If any portion of the Leased Property is located in an area
designated by the Federal Emergency Management Agency as having special flood
and mudslide hazards, flood insurance either through its customary property
insurance program or in the maximum available amount under the Flood Disaster
Protection Act of 1973 and otherwise meeting the requirements of the Federal
Insurance Administration.


(v)            Business interruption insurance in amounts sufficient to
compensate Lessor for all Basic Rent, Additional Rent and other amounts payable
hereunder for a period of not less than eighteen (18) months, the amount of such
coverage to be adjusted annually to reflect the Basic Rent, Additional Rent and
other amounts payable during the succeeding eighteen (18) month period.


(vi)            At all times during which construction, repairs, Restoration or
Alterations are being made with respect to the Improvements, the insurance
provided for in subsection (i) written on a so-called builder's risk completed
value form on a non-reporting basis, including permission to occupy the Leased
Property, and with an agreed-amount endorsement waiving co-insurance provisions.
 
                                (vii)          Broad form general boiler and
machinery insurance (without exclusion for explosion) covering physical damage
to the Leased Property and to the major components of any central air
conditioning or ventilation systems, steam boilers, pipes, turbines, engines or
similar apparatus in an amount which is not less than one hundred percent (100%)
of the full replacement value of the Leased Property.
     
                                (viii)          Intentionally Deleted.
 
                                 (ix)          Such other insurance, in such
amounts, against such risks, and with such other provisions as is required by
Lessor's Mortgagee or customarily and generally maintained by operators of other
Class A suburban office buildings in the West Sam Houston Parkway/Interstate 10
(Katy Freeway) area, including war risk insurance (at and during such times as
war risk insurance is commonly obtained in the case of property similar to the
Leased Property), when and to the extent obtainable from the United States
Government or any agency thereof.


All policies of insurance required hereunder (the "Policies") shall be written
by insurance companies having an insurance company claims paying rating from S&P
and Moody's of "A" or better and be considered equivalent to a NAIC 1 or other
rating designation acceptable to the. Securities Valuation Office of the
National Association of Insurance Commissioners. All such.. insurance companies
shall be legally qualified to issue such insurance in the state where the Leased
Property is located, and otherwise be reasonably satisfactory to Lessor and
Lessor's Mortgagee.


Insurance certificates evidencing the coverage required by the Policies shall be
deposited with the Lessor by Lessee on the date hereof and thereafter no less
frequently than annually. With respect to the Policies described under
subparagraphs (i), (ii), (iv), (v), (vi), (vii) and, if applicable, (viii) and
(ix), the Lessee also shall deliver insurance certificates evidencing the
coverage required under said subparagraphs to the Lessor's Mortgagee, naming the
Lessor's Mortgagee as the certificate holder. The form and substance of such
certificates shall be, satisfactory to Lessor and Lessor's Mortgagee, in the
exercise of reasonable judgment, and shall be issued by the insurer.
Furthermore, the Lessee shall deliver to Lessor and Lessor's Mortgagee
certificates (or other evidence reasonably satisfactory to Lessor and Lessor's
Mortgagee) evidencing the coverage required by the Policies at least fifteen
(15) days before the earlier of the expiration of the existing insurance period
or the due date for all premiums for the renewal of such Policies.


All Policies of property insurance shall name the Lessor as loss payee and
Lessor's Mortgagee as loss payee, mortgagee and additional insured, as its
interest may appear, and all liability Policies shall name the Lessor and the
Lessor's Mortgagee as additional insured, as their respective interests may
appear and the policies required under subparagraphs (i), (iv), (v), (vi), (vii)
and (viii) (ix) above shall identify the Lessor as the owner of the Leased
Property. In addition, all Policies shall contain a standard New York lender or
equivalent "non-contributory mortgagee" endorsement naming the Lessor's
Mortgagee as loss payee, mortgagee and additional insured.


All Policies and endorsements shall be fully prepaid and nonassessable. The
Lessee shall not obtain any separate or additional insurance which is
contributing in the event of loss unless the Lessor and the Lessor's Mortgagee
are each insured thereunder (as their interests may appear) and the policies
therefor are satisfactory to the Lessor and the Lessor's Mortgagee.


(b)            Intentionally Deleted


(c)            All Policies shall (i) provide that the insurance evidenced
thereby shall not be canceled or modified without at least thirty (30) days'
prior written notice from the insurance carrier to the Lessor and the Lessor's
Mortgagee, (ii) provide that the issuer waives all rights of subrogation against
Lessor, any successor to Lessor's interests in the Leased Property and Lessor's
Mortgagee, (iii) provide that thirty (30) days' advance written notice of
cancellation, modification, termination or lapse of coverage will be given to
Lessor and Lessor's Mortgagee, (iv) provide that such insurance, as to the
interest of Lessor and Lessor's Mortgagee, will not be invalidated by any act or
neglect of Lessor, Lessor's Mortgagee, Lessee or any party, nor by any
:foreclosure or any other proceedings relating to the Leased Property, nor by
any change in the title ownership of the Leased Property, nor by use or
occupation of the Leased Property for purposes more hazardous than are permitted
by such Policy, (v) provide that no claims shall be paid thereunder without ten
(10) days' advance written notice to the Lessor and the Lessor's Mortgagee, (vi)
be primary and without right or provision of contribution as to any other
insurance carried by Lessor or any other interested party, and (vii) if any
insuring company is not domiciled within the United States of America, include a
United States Service of Suit clause (providing any actions against the. insurer
by the named insured or Lessor are conducted within the jurisdiction of the
United States of America).


(d)            Lessee shall comply at its sole expense, with all of the terms
and conditions- of all Policies.


(e)           Any time after an Event of Default has occurred, or if a Credit
Rating Downgrade has occurred, Lessee shall on demand pay to Lessor's Mortgagee,
if any, or otherwise to Lessor, on the same day of each month that Basic Rent is
due hereunder a monthly payment in such amount as Lessor or Lessor's Mortgagee
determines to be necessary to create and maintain a reserve fund from which to
pay before they become due all Taxes and Impositions during the next ensuing
twelve (12) months,' and sufficient to pay all premiums ("Insurance Premiums")
that are due for the renewal or replacement of the coverage afforded by the
Policies (the "Tax and Insurance Reserve Fund Payment"). The Tax and Insurance
Reserve Fund Payment shall be held in escrow (the "Tax and Insurance Reserve
Fund") by Lessor or Lessor's Mortgagee free of trust and without interest to
Lessee, and may be commingled with other funds. Any excess reserve shall be
credited against subsequent Tax and Insurance Reserve Fund Payments required
hereunder, and any deficiency shall be paid by Lessee upon demand and shall bear
interest at the Overdue Rate if unpaid five (5) days after such demand, but
shall be paid in no event later than five (5) days before the date when such
Taxes and Impositions and Insurance Premiums shall become delinquent. To the
extent that adequate funds for Taxes and Impositions and for Insurance Premiums
have been paid to create a Tax and Insurance Reserve Fund and provided no Event
of Default exists, Lessor (or Lessor's Mortgagee if the Tax and Insurance
Reserve Fund is held by Lessor's Mortgagee) shall, on not less than fifteen (15)
days' written request of Lessee, cause the same to be applied to Taxes and
Impositions and Insurance Premiums payable by Lessee hereunder; provided, Lessee
shall not be required to pay such Taxes and Impositions and Insurance Premiums,
as the case may be, if (i) no Event of Default exists, (ii) the Tax and
Insurance Reserve Fund contains sufficient amounts to pay such Taxes and
Impositions, and (iii) Insurance Premiums and Lessor (or Lessor's Mortgagee if
the Tax and Insurance Reserve Fund is held by Lessor's Mortgagee) fails to apply
such funds to pay such Taxes and Impositions and Insurance Premiums following
Lessee's written request. If an Event of Default exists, then the Tax and
Insurance Reserve Fund may be applied to any Rent then due and unpaid and Lessee
shall remain liable to pay such Taxes and Impositions and Insurance Premiums to
the extent not paid out of the Tax and Insurance Reserve Fund. If after an Event
of Default has occurred or a Credit Rating Downgrade has occurred Lessor or
Lessor's Mortgagee has demanded Lessee to make the Tax and Insurance Reserve
Fund Payments pursuant to this paragraph (e) and during any three (3) month
period thereafter no Event of Default exists and Lessee maintains the Minimum
Credit Rating, then upon expiration of such three (3) month period the balance
of the Tax and Insurance Reserve Fund shall be returned to Lessee and Lessee
shall have no further obligation to make Tax and Insurance Reserve Fund Payments
unless and until a new Event of Default or a new Credit Rating Downgrade occurs.


Any unapplied portion of the Tax and Insurance Reserve Fund shall be returned to
Lessee within thirty (30) days after the expiration of the Term or termination
of this Lease, provided. there exists no Event of Default by Lessee. Upon the
occurrence of any Event of Default by Lessee hereunder, Lessee agrees that
Lessor may apply all or any portion of the Tax and Insurance Reserve Fund to any
obligation of Lessee hereunder. If all or any portion of the Tax and Insurance
Reserve Fund is applied to any obligation of Lessee hereunder, Lessee shall
immediately upon request of Lessor restore the Tax and Insurance Reserve Fund to
its original amount with interest at the Overdue Rate on such amounts five (5)
days after such request. Lessee shall not have the right to call upon Lessor to
apply all or any portion of the Tax and Insurance Reserve Fund to cure any
Default or fulfill any obligation of Lessee hereunder, but such use shall be
solely in the discretion of Lessor. Upon any conveyance of the Leased Property
by Lessor, Lessor's right in the Tax and Insurance Reserve Fund shall be
transferred by Lessor to Lessor's transferee, and upon such transfer Lessee
releases Lessor herein named of any and all liability with respect to the fund,
its application and return, and Lessee agrees to look solely to such transferee
with respect thereto. The provisions of the previous sentence shall also apply
to subsequent transferees.


14.            Financial Statements; Certificates. Lessee will cause to be
delivered to Lessor and Lessor's Mortgagee the following financial statements of
Lessee:


(i)            For any period that Lessee is a public company, as soon as
practicable but in no event later than the date of filing with the Securities
and Exchange Commission or other Governmental Authority, copies of all Form 8-K,
Form 10-K, and Form 10-Q reports, financial statements, proxy statements,
notices, annual reports and other communications as Lessee shall send to its
shareholders and other information generally made available to banks and other
lenders (exclusive of proprietary information); provided that Lessor and
Lessor's Mortgagee shall be deemed to have been furnished the foregoing reports
and other information if and to the extent Lessor and Lessor's Mortgagee may
electronically access such reports and other information by means of the
homepage of the Securities and Exchange Commission on the Internet; provided
that such electronic resource is generally available to the public without
charge;


 (ii)           For any period Lessee is not a public company required to file
such reports with the Securities and Exchange Commission then within one hundred
twenty (120) days after the end of each fiscal year, and within sixty (60) days
after the end of any other fiscal quarter, a consolidated statement of earnings,
and a consolidated statement of changes in financial position, a consolidated
statement of stockholders' equity, and a consolidated balance sheet of such
entity as of the end of each such year or fiscal quarter, setting forth in each
case in comparative form the corresponding consolidated figures from the
preceding annual audit or corresponding fiscal quarter in the prior fiscal year,
as appropriate, all in reasonable detail and satisfactory in scope to Lessor and
Lessor's Mortgagee, and certified to Lessee as to the annual consolidated
statements by independent public accountants of recognized national standing
selected by Lessee, whose certificate shall be based upon an examination
conducted in accordance with generally accepted auditing standards and the
application of such tests as said accountants deem necessary under the
circumstances; and


(iii)           Within sixty (60) days of the end of each calendar year, an
annual operating statement for Lessee's operations as lessee and operator of the
Leased Property, detailing revenue, expenses and capital improvements made to
the Leased Property, together with a projection of such capital improvements for
the next calendar year, such operating statement to be certified as true,
correct and complete by Lessee's Chief Financial Officer or Treasurer.


Within one hundred twenty (120) days after-the end of each of Lessee's fiscal
years, Lessee will cause to be delivered to Lessor and Lessor's Mortgagee a
certificate by an Executive Officer of Lessee (i) that to the best of such
officer's knowledge based on reasonable inquiry, there exists no Default or
Event of Default under this Lease or if any such Default or Event of Default
exists, specifying the naturee thereof, the period of existence thereof and what
action Lessee proposes to take with respect thereto and (ii) detailing capital
improvements made to the Leased Property during the prior" calendar year and a
projection of such matters for the next calendar year. In addition, Lessee
agrees, upon prior written request, to meet with Lessor and Lessor's Mortgagee
during normal business hours at mutually convenient times, from time to time, to
discuss this Lease and such information about Lessee's business and financial
condition requested by Lessor.


Any non-public information delivered to the Lessor pursuant to this Article 14,
or otherwise, shall be deemed to be, and shall be treated as, confidential so
long as such information is labeled as "Confidential" by Lessee when delivered
to Lessor. Lessor may share the information delivered pursuant to this Article
14 with Lessor's Mortgagee, the Certificate Holders, potential mortgagees,
rating agencies, servicers, potential purchasers of the Leased Property or a
beneficial interest therein and all other parties having a legitimate business
purpose for reviewing the same, and such parties may disclose such non-public
information to regulatory authorities and in accordance with any judicial or
governmental order, or if required by any law, regulation or stock exchange
rule.


15.           Purchase Procedure.


(a)           If Lessee purchases Lessor's interest in the Leased Property
pursuant  to any provision of this Lease, the terms and conditions of this
Article 15 shall apply.


(b)           On the Closing Date:


(i)          Lessee shall pay to Lessor's Mortgagee, if any, and if none to
Lessor, or as Lessor directs, in lawful money of the United States in
immediately available funds, at Lessor's address herein stated or at any other
place in the United States which Lessor may designate, an amount equal to the
purchase price described in such provision (which purchase price shall never
include the Reinvestment Premium except in connection with a transfer pursuant
to Section 20(b)(ii)(3) of this Lease);


(ii)          Lessor shall execute and deliver to Lessee a special warranty deed
covering the Leased Property, and an assignment and such other instrument or
instruments as may be appropriate and customary in accordance with prevailing
local conveyancing practices, which shall transfer all of Lessor's interest in
the Leased Property, in each case free and clear of any Mortgage, but subject to
(A) any Liens existing on the first day of the Term (other than any Mortgage),
(B) the Permitted Encumbrances, (C) all Liens attaching to the Leased Property
after the beginning of the Term (other than those created or evidenced by the
Mortgage and those created or caused by or through Lessor without the consent of
Lessee, (D) any installments of Impositions then affecting the Leased Property,
and (E) all Legal Requirements. Lessor shall either (1) credit the Net Award, if
any, actually received by Lessor to the purchase price or (2) pay the same to
Lessee and assign to Lessee all rights to any award not yet received;


(iii)          Lessee shall pay all charges incident to such transfer or the
termination of the Lease which are incurred by Lessor, Lessor's Mortgagee or
Lessee, including but not limited to all transfer taxes, recording fees, escrow
fees, title insurance premiums and federal, state and local taxes (except for
any franchise, net income, or profit taxes of Lessor or Lessor's Mortgagee), and
reasonable attorneys' fees and expenses of Lessor's counsel and counsel to
Lessor's Mortgagee;


(iv)          Lessee shall pay to Lessor all Basic Rent, Additional Rent and
other sums payable by Lessee under this Lease, due and payable through and
including the date Lessee completes the purchase of Lessor's interest in the
Leased Property, and the party purchasing the Leased Property shall be entitled
to receive all amounts on deposit in the Tax and Insurance Reserve Fund; and


(v)          Except for those warranties contained in the special warranty deed
described in subparagraph (b)(ii) of this Article 15, Lessor's transfer of its
interest in the Leased Property shall be on an as-is basis, without any
representation or warranty, either express or implied, as to the design,
condition, quality, capacity, merchantability, habitability, durability,
suitability or fitness of the Leased Property for any particular purpose, or any
other matter concerning the Leased Property or any portion thereof.


(c)           This Lease shall remain in full force and effect and Lessee shall
perform all of its obligations under this Lease through completion of the
closing of Lessee's purchase of Lessor's interests in the Leased Property
pursuant to this Article 15, at which time Lessor shall have no liability for
any obligation arising under this Lease from and after such closing.





 

--------------------------------------------------------------------------------

 

16.         Quiet Enjoyment. So long as no Event of Default exists under this
Lease, Lessor covenants that Lessee shall and may at all times peaceably and
quietly have, hold and enjoy the Leased Property during the Term of this Lease
from any claim by, through, or under Lessor. Notwithstanding the preceding
sentence, (a) Lessor may exercise its rights and remedies under Article 20 and
(b) Lessor, Lessor's Mortgagee, representatives of a residual value insurer, and
their respective agents may enter upon and inspect the Leased Property, during
normal business hours after reasonable prior notice and with the minimum
disruption reasonably practicable to Lessee's occupancy (x) once every three (3)
years while Lessee has a credit rating, (y) once each year while Lessee does not
have a credit rating, and (z) two (2) times during the last year of the Basic
Term. Any failure by Lessor to comply with the foregoing covenant shall not give
Lessee any right to cancel or terminate this Lease, or to abate, reduce or make
deduction from or offset against any Basic Rent or Additional Rent or other sum
payable under this Lease, or to fail to perform or observe any other covenant,
agreement or obligation hereunder or to recover any damages against Lessor
resulting therefrom. Subject to the foregoing sentence, Lessee may obtain
injunctive or other equitable relief against Lessor for breach of the aforesaid
covenant of peaceful and quiet possession and enjoyment of the Leased Property.
If requested by Lessor or Lessor's Mortgagee (upon thirty [30] days' prior
written notice), Lessee shall at its own expense provide Lessor and Lessor's
Mortgagee with certificates every year during the Term of this Lease (except the
last year of the Term, during which year Lessee shall provide such certificate
each. fiscal quarter of Lessee) certifying (if true and correct) that the Leased
Property is in the condition required by Article 10; provided, that Lessee shall
be required to deliver, the certificates required by this sentence once each
fiscal quarter of Lessee if required by Lessor's Mortgagee. One (1) year before
the expiration of the Term, if requested by Lessor or Lessor's Mortgagee, Lessee
shall at its own expense cause the Leased Property to be inspected: by a
qualified independent inspector, the results of which shall be made available to
Lessee, Lessor, and Lessor's Mortgagee not less than eleven (11) months before
the end of the Term, to determine whether the condition of the Leased Property
complies with the requirements set forth in the residual value insurance policy
applicable to the Leased Property.


17.         Survival. If this Lease is terminated as herein provided, Lessee's
obligations and liabilities, actual or contingent, under this Lease which arose
at or before, or is otherwise attributable to a period of time prior to, such
termination shall survive such termination.


18.         Subletting; Assignment.


         (a)          Lessee may, on one or more occasions and from time to
time, sublet the Leased Property or any portion thereof, or on one or more
occasions and from time to time, assign its interest in this Lease, provided
that:


     (i)             No Event of Default exists under this Lease on the date of
such sublease or assignment;


(ii)             Each sublease or assignment shall expressly be made subject and
subordinate to the provisions hereof;


  (iii)              No sublease may extend beyond the Basic Term, unless Lessee
has exercised its right to renew pursuant to paragraph (b) of Article 2 and the
last Renewal Term for which Lessee has exercised its option under Article 2
extends through the scheduled expiration date of such sublease;


 (iv)              With respect to an assignment, the assignee is a partnership,
corporation, limited liability company or other business entity which either
owns one hundred percent (100%) of the common stock of Lessee or is an Affiliate
of Lessee and with respect to which at least 50% of the ownership interest of
such Affiliate is owned, directly or indirectly, by Lessee; and


  (v)            With respect to an assignment, the assignee assumes all of
Lessee's duties, liabilities and obligations under this Lease accruing from and
after the date of such assignment such that both Lessee and such assignee shall
be jointly, severally and primarily liable for the performance of all of
Lessee's duties, liabilities and obligations under this Lease accruing from and
after the date of such assignment (such assumption agreement shall be in form
and substance reasonably satisfactory to Lessor).
 
(b)            No such sublease or assignment shall affect or reduce anyy
obligations of Lessee, or the rights of Lessor hereunder, and all obligations of
Lessee hereunder shall continue in full effect as the obligations of a principal
and not of a guarantor or surety, as though no subletting or assignment had been
made.


(c)             Lessee shall, within ten (10) days after the execution of any
such sublease or assignment (with assumption agreement), deliver to Lessor a
conformed copy thereof and of any short form lease or memorandum of lease which
has been prepared for recording purposes.


(d)            Notwithstanding anything to the contrary herein contained,
without the prior written consent of Lessor (which may be granted or withheld in
Lessor's sole discretion), Lessee will not, directly or indirectly, consolidate
with or merge into any corporation, association, partnership or other business
organization or permit any corporation, association, partnership or other
business organization to consolidate with or merge into it, or sell or otherwise
transfer all or substantially all of its properties and assets, or acquire all
or substantially all of the assets of any corporation, association, partnership
or other business organization or individual, unless the Lessee shall be the
entity surviving such consolidation, merger or other action, or the surviving
entity or transferee shall enter into an assumption of this Lease in form and
substance reasonably satisfactory to Lessor and Lessor's Mortgagee (together
with an opinion of independent counsel in form and substance reasonably
satisfactory to Lessor and Lessor's Mortgagee relating to the due authorization,
execution, delivery and enforceability of such assumption).


(e)             Neither this Lease nor the Term of this Lease shall be mortgaged
by Lessee unless such mortgage is expressly made subject to and subordinate to
the rights of Lessor and Lessor's Mortgagee, nor shall Lessee mortgage or pledge
the interest of Lessee in and to any sublease of the Leased Property or any
portion thereof or the rental payable thereunder unless such mortgage or pledge
is expressly made subject to and subordinate to the rights of Lessor and
Lessor's Mortgagee. Any such mortgage or pledge, and any sublease or assignment
not permitted by this Article 18, shall be void.


(f)           Lessee shall pay as Additional Rent to Lessor on demand all
reasonable  costs and expenses of Lessor and Lessor's Mortgagee (including
in-house or outside counsel attorneys' reasonable fees and expenses) in
reviewing or executing any instrument pursuant to this Article 18.


(g)            With respect to any sublease which meets the requirements set
forth above and the following requirements, Lessor shall join with Lessee and
the applicable sublessee in executing and delivering a subordination, attornment
and non-disturbance agreement in form and substance reasonably satisfactory to
Lessor:


(i)  
Lessee has not suffered a Credit Rating Downgrade;



(ii)  
The applicable sublessee shall, pursuant to such sublease, occupy at least two
(2) full floors;



(iii)  
The rental rate provided for in such sublease is at least a "prevailing market
rate"; and



(iv)  
Such sublessee has a tangible net worth of not less than $80,000,000.00 and has
a "3" as ascribed by the National Association of Insurance Commissioners whether
such designation is made public or reflected in a private letter designation.



19.           Advances by Lessor.


If Lessee shall fail to make or perform any payment or act required by this
Lease, then, upon ten (10) Business Days' notice to Lessee (or upon shorter
notice or no notice, to the extent necessary to meet an emergency or a
governmental limitation), Lessor may at its option pay or perform such act for
the account of Lessee, and Lessor shall not thereby be deemed to have waived any
Default or released Lessee from any obligation hereunder. Amounts so paid by
Lessor and all related incidental reasonable costs and related reasonable
expenses (including reasonable attorneys' fees and reasonable expenses) incurred
in connection with such payment or performance shall constitute Additional Rent
and shall be paid by Lessee to Lessor on demand and shall bear interest at the
Overdue Rate from the date of Lessor's payment until the date .Lessor is
reimbursed in full.


20.            Conditional Limitations -- Events of Default and Remedies.


(a)            Any of the following occurrences or acts shall constitute an
"Event of Default" under this Lease:
 
(i)           If Lessee (A) fails to pay any installment of Basic Rent within
five (5) days after any such payment is due, (B) fails to pay Additional Rent
and such failure continues for ten (10) days after notice thereof has been given
to Lessee, (C) fails to keep in full force and effect any insurance coverage
required to be maintained by Lessee hereunder, (D) fails to perform its
obligation to purchase the Leased Property when required to do so by any
provision of this Lease, or (E) fails to timely pay any Taxes and Impositions
when due and the payment of such Taxes and Impositions is not then being
contested pursuant to and in accordance with the provisions of Section 6(d)
hereof; or


                                (ii)
If Lessee fails to perform any other covenant, agreement or obligation on the
part of Lessee to be performed under this Lease and such failure continues for a
period of thirty (30) days after notice thereof has been given to Lessee;
provided, however, that in the case of a failure which Lessee is able to remedy
with reasonable diligence, but not within a period of thirty (30) days, if
Lessee commences within such period of thirty (30) days to remedy such failure
and thereafter prosecutes the remedying of such failure with reasonable
diligence, the period of time within which to remedy such failure shall be
extended for such period not to exceed an additional sixty (60) days (and, if
agreed to by both Lessor and Lessor's Mortgagee, a second period of sixty (60)
days) as may be reasonable to remedy the same with all reasonable diligence; or

 
                              (iii)            If Lessee files a petition of
bankruptcy or for reorganization or for an arrangement pursuant to the
Bankruptcy Code, or is adjudicated a bankrupt or becomes insolvent or makes an
assignment for the benefit of its creditors, or admits in writing its inability
to pay its debts generally as they become due, or is dissolved, or suspends
payment of its obligations, or takes any corporate action in furtherance of any
of the foregoing; or
 
                             (iv)            If a petition or answer is filed
proposing the adjudication of Lessee as a bankrupt, or its reorganization
pursuant to the Bankruptcy Code, and (A) Lessee consents to the filing thereof,
or (B) such petition or answer is not discharged or denied within ninety (90)
days after the filing thereof, or
 
                              (v)            If a receiver, trustee or
liquidator (or other similar official) is appointed for or takes possession or
charge of Lessee, or Lessee's estate or interest in the Leased Property, and is
not discharged within ninety (90) days thereafter, or if Lessee consents to or
acquiesces in such appointment; or
 
                             (vi)            If the Leased Property is left
unattended, unsecured and without maintenance; or
 
                            (vii)            If Lessee has made a material
misrepresentation under this Lease, any document or instrument executed in
connection with Lessor's acquisition of the Leased Property (including any
purchase agreement or conveyance document) or any certificate or writing
tendered in connection with the execution and delivery of this Lease.


(b)            If an Event of Default shall occur and be continuing, Lessor
shall have the option to do any one or more of the following without any notice
or demand, in addition to and not in limitation of any other remedies permitted
by law or by this Lease (including without limitation, seeking to recover
damages, including consequential and incidental damages to the extent provided
for in Article 36 of this Lease, against Lessee):
 
                                 (i)             Decline to repossess the Leased
Property, and elect to maintain the Lease in full force and effect. In this
event, Lessor shall have the right to sue Lessee for the recovery of monthly
Basic Rent and/or Additional Rent as such Rent becomes due for and during the
entire unexpired portion of the Term of the Lease. If it is necessary for Lessor
to bring suit against Lessee in order to collect such sums, Lessor has the right
to allow monthly Basic Rent and/or Additional Rent charges to accumulate and to
bring an action on several or all of the accrued monthly Basic Rent and/or
Additional Rent charges due at any one time. Any such suit shall not prejudice
the right of Lessor to bring a similar action for any subsequent monthly Basic
Rent and/or Additional Rent as it falls due.


(ii)             Treat the Event of Default as an anticipatory repudiation,
terminate Lessee's rights under this Lease (but not its obligations), and
repossess the Leased Property. In such event, Lessor shall have the right to
immediate possession of the Leased Property and may re-enter the Leased
Property, change the locks and remove all persons and property therefrom without
being guilty in any manner of trespass or otherwise; and any and all damages to
Lessee, or persons holding under Lessee, by reason of such re-entry are hereby
expressly waived; and any such termination of Lessee's rights under the Lease or
re-entry on the part of Lessor shall be without prejudice to any remedy
available to Lessor for arrears of Basic Rent and/or Additional Rent, breach of
contract, damages or otherwise, nor shall the termination of Lessee's rights
under this Lease by Lessor acting under this subsection be, deemed in any manner
to relieve Lessee from the obligation to pay the Basic Rent and/or Additional
Rent due or, to become due as provided in this Lease. for and during the entire
unexpired portion (or what would have been the entire unexpired portion) of the
Term. In the event of termination of Lessee's rights under this Lease and
repossession by Lessor as provided in this subsection, Lessor shall have the
further right, but not the obligation, to:


(1) Relet the Leased Property upon such terms, conditions and covenants as are
deemed proper by Lessor for the account of Lessee and in such event Lessee shall
remain liable for the full Basic Rent and Additional Rent for, the remainder of
the Term of this Lease (reduced as hereafter provided by reason, of the monthly
rent and other. charges [if any] actually collected under the; new lease), and
in addition Lessee shall pay to Lessor Lessee's Share (as hereinafter defined)
of all costs of renovating and/or altering the Leased Property (or any portion
thereof) for a new lessee or lessees (including all out-of-pocket expenses
incurred by Lessor, including incentives, allowances and inducements) and all
reasonable brokerage and/or reasonable legal fees incurred in connection
therewith. Lessor shall have the right to sue Lessee to collect Lessee's Share
of all costs of renovating and/or altering the Leased Property (or any portion
thereof) for a new lessee or lessees (including all out-of-pocket expenses
incurred by Lessor, including incentives, allowances and inducements) and all
reasonable brokerage and/or reasonable legal fees incurred in connection
therewith, as well as the difference for the entire unexpired portion (or what
would have been the entire unexpired portion) of the Tenn of this Lease between
the Basic Rent and Additional Rent under this Lease versus the monthly rent and
other charges collected or to be collected under the new Lease. In no event
shall Lessee be entitled to any excess rent received by Lessor on account of
such reletting(s). As used herein, "Lessee's Share" shall mean the ratio, the
numerator of which is the number of months from the date that Lessee's rights
under this Lease are terminated as provided above until the date that the
Term.hereof would have expired, and the denominator of which is the number of
rent-paying months in the primary term of the lease entered into by Lessor
pursuant to such reletting; but in no event shall Lessee's Share exceed 100%;


(2) Alternatively, at the election of Lessor (provided that no such election
shall be effective unless consented to in advance in writing by Lessor's
Mortgagee, if any), Lessee shall pay as damages to Lessor, upon any such
termination of Lessee's rights under this Lease, such sum as at the time of such
termination of Lessee's rights equals the amount of the excess, if any, of the
then present value of all the Basic Rent and Additional Rent which would have
been due and payable hereunder during the entire unexpired portion (or what
would have been the entire unexpired portion) of the Term of this Lease over and
above the then present rental value of the Leased Property (in its AS IS
condition) for the same period. For purposes of present value calculations,
Lessor and Lessee stipulate and agree to a discount rate equal to the Discount
Rate


(3) Alternatively, at the option of Lessor exercised at any time while an Event
of Default in the payment of Basic Rent or Additional Rent is continuing, Lessor
shall be entitled to recover from Lessee, five (5) days after written notice to
Lessee, as liquidated damages, in addition to any other proper claims but in
lieu of and not in addition to any amount which would thereafter have become
payable under other provisions of this clause (ii), the Termination Value as set
forth in Schedule C hereto, plus, if the. Event of Default which gave rise to
Lessor's exercising its option pursuant to this subpart (3) was an Event of
Default under Section 20(a)(i) of this Lease, any Reinvestment Premium, provided
that, if Lessee shall so request, Lessor, shall at the time of such payment
assign and convey the Leased Property to Lessee, without further consideration,
in accordance with the terms and provisions of Article 15 hereof.


(iii)           Send written notice, signed by Lessor and consented to in
writing by Lessor's Mortgagee, declaring the Lease forfeited and expressly
advising Tenant that it is relieved of all further rights and obligations under
the Lease (except those obligations which are intended to survive expiration or
termination of the Lease). Absent such written notice, signed by Lessor and
consented to in writing by Lessor's Mortgagee, repossession by Lessor and/or
expulsion of Lessee from the Leased Property shall in no way be construed as a
termination of the Lease or Tenant's obligations thereunder.


(c)            In the event, and only in the event, that applicable law requires
Lessor to attempt to mitigate damages following the termination of Lessee's
rights under this Lease as provided in (ii) above, Lessor shall use reasonable
efforts to the extent required by applicable law to relet the Leased Property on
such terms and conditions as applicable law permits, provided, however, that (A)
Lessor shall not be obligated to relet the Leased Property before leasing other
vacant space owned or operated by Lessor at the Leased Property as to which
Lessor is using reasonable efforts to relet to the extent required by applicable
law, (B) Lessor reserves the right to refuse to lease the Leased Property to any
potential tenant which does not meet Lessor's reasonable standards and
reasonable criteria for leasing any other comparable space owned or operated by
Lessor, and (C) Lessor shall not be obligated to undertake any greater efforts
to relet the Leased Property than Lessor utilizes to lease any other vacant
space owned or operated by Lessor. In any proceeding in which Lessor's efforts
to mitigate damages and/or its compliance with this subsection is at issue,
Lessor shall be presumed to have used reasonable efforts to mitigate damages,
Lessee shall bear the burden of proof to establish that such reasonable efforts
were not used, and Lessor and Lessee agree that the following shall
presumptively be deemed reasonable efforts to mitigate damages: (i) if Lessor
does not have in-house leasing staff, listing the Leased Property for lease with
a licensed commercial real estate broker experienced in leasing comparable
office development projects in the greater Houston, Texas metropolitan area,
(ii) advertising the availability of the Leased Property for lease in a suitable
trade journal or newspaper at least once a month; and (iii) if a qualified
prospect expresses a desire to inspect the Leased Property, showing the Leased
Property to such prospect or its agent.


(d)           In the event that Lessor has either repossessed the Leased
Property or has terminated this Lease pursuant to the foregoing provisions of
this Lease, Lessor has the right to enter upon the Leased Property by use of a
master key, a duplicate key, or other peaceable means, and change, alter, and/or
modify the door locks on all entry doors of the Leased Property, thereby
permanently excluding Lessee, and its officers, principals, agents, employees,
representatives and invitees therefrom. Lessor shall not thereafter be obligated
to provide Lessee with a key to the Leased Property at any time, regardless of
any amounts subsequently paid by Lessee; provided, however, that in any such
instance, during. Lessor's normal business hours and at the convenience of
Lessor, and upon receipt of written request from Lessee accompanied by such
written waivers and releases as Lessor may reasonably require, Lessor will
either (at Lessor's option) (A) escort Lessee or its authorized personnel to the
Leased Property to retrieve any Trade Fixtures, furniture, equipment, computers,
personal belongings or other property of Lessee or (B) obtain a list from Lessee
of such personal property as Lessee intends to remove, whereupon Lessor shall
remove such property and make it available to Lessee at a time and place
designated by Lessor. However, if Lessor elects option (B), Lessee shall pay, in
cash in advance, all costs and expenses reasonably estimated by Lessor to be
incurred in removing such property and making it available to Lessee and all
reasonable moving and/or reasonable storage charges theretofore incurred by
Lessor with respect to such property (plus an additional fifteen (15) percent
thereof, to cover Lessor's administrative costs). If Lessor elects to exclude
Lessee from the Leased Property without repossessing or terminating pursuant to
the foregoing provisions of this Lease, then Lessor shall not be obligated to
provide Lessee a key to re-enter the Leased Property until such time as all
delinquent Basic Rent and Additional Rental have been paid in full and all other
defaults, if any, have been completely cured to Lessor's reasonable satisfaction
(if such cure occurs prior to any actual repossession or termination), and
Lessor has been given assurance reasonably satisfactory to Lessor evidencing
Lessee's ability to satisfy its remaining obligations under this Lease. To the
extent permitted by law, the foregoing provision shall override and control any
conflicting provisions of any applicable statute governing the right of a lessor
to change the door locks of commercial Lessees.


(e)           No receipt of moneys by Lessor from Lessee after a termination of
this Lease or of Lessee's rights under this Lease by Lessor shall reinstate,
continue or extend the Term of this Lease or affect any notice theretofore given
to Lessee, or operate as a waiver of the right of Lessor to enforce the payment
of Basic Rent and/or Additional Rent, and any related amounts to be paid by
Lessee to Lessor then due or thereafter falling due, it being agreed that after
the commencement of suit for possession of the Leased Property, or after final
order or judgment for the possession of the Leased Property, Lessor may demand,
receive and collect any moneys due or thereafter falling due without in any
manner affecting such suit, order or judgment, all such moneys collected being
deemed payments on account of the use and occupation of the Leased Property or,
at the election of Lessor, on account of Lessee's liability hereunder. Lessee
hereby waives any and all rights of redemption provided by any law, statute or
ordinance now in effect or which may hereafter be enacted.


(f)          he word "re-enter", as used in this Lease, shall not be restricted
to its technical legal meaning, but is used in the broadest sense. No such
taking of possession of the Leased Property by Lessor shall constitute an
election to terminate this Lease and relieve Lessee of any obligations hereunder
unless and to the extent Lessor gives express written notice thereof to Lessee
signed by Lessor and consented to in writing by Lessor's Mortgagee, if any,
declaring the Lease forfeited and expressly advising Tenant that it is relieved
of all further rights and obligations under the Lease.


(g)           Lessor brings an action to enforce any provision of this Lease in
which it is found that an Event of Default has occurred and in which Lessor is
the prevailing party, then Lessee shall pay to Lessor all reasonable costs and
other reasonable expenses which may become payable as a result thereof,
including reasonable attorneys' fees and reasonable expenses.


(h)          No right or remedy herein conferred upon or reserved to Lessor is
intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to any other legal or equitable right
or remedy given hereunder, or at any time existing. The failure of Lessor to
insist upon the strict performance of any provision or to exercise any option,
right, power or remedy contained in this Lease shall not be construed as a
waiver or a relinquishment thereof for the future. Receipt by Lessor of any
Basic Rent or Additional Rent or any other sum payable hereunder with knowledge
of the breach of any provision contained in this Lease shall not constitute a
waiver of such breach, and no waiver by Lessor of any provision of this Lease
shall be deemed to have been made unless made under signature of an authorized
representative of Lessor.


(i)          Notwithstanding anything contained herein to the contrary and
without limitation of anything contained herein, if a petition is filed by or
against Lessee for relief under Title 11 of the United States Code, as amended
(the "Bankruptcy Code"), and Lessee (including for purposes of this Section,
Lessee's successor in bankruptcy, whether a trustee or Lessee as debtor in
possession) assumes and proposes to assign, or proposes to assume and assign,
this Lease pursuant to the provisions of the Bankruptcy Code to any person or
entity who has made or accepted a bona fide offer to accept an assignment of
this Lease on terms acceptable to Lessee, then notice of the proposed assignment
setting forth (i) the name and address of the proposed assignee, (ii) all of the
terms and conditions of the offer and proposed assignment, (iii) adequate
protection of Lessor's interest in the Leased Property, and (iv) the adequate
assurance to be furnished by the proposed assignee of its future performance
under the Lease, shall be given to Lessor by Lessee no later than twenty (20)
days after Lessee has made or received such offer, but in no event later than
ten (10) days prior to the date on which Lessee applies to a court of competent
jurisdiction for authority and approval to enter into the proposed assignment.
Lessor shall have the prior right and option, to be exercised by notice to
Lessee given at any time prior to the date on which the court order authorizing
such assignment is entered, to receive an assignment of this Lease upon the same
terms and conditions, and for the same consideration, if any, as the proposed
assignee, less any brokerage commissions which may otherwise be payable out of
the consideration to be paid by the proposed assignee for the assignment of this
Lease. Lessor and Lessee agree that "adequate assurance of future performance"
by Lessee and/or any assignee of Lessee pursuant to Bankruptcy Code Section 365
will include (but not be limited to) payment of a security deposit in the amount
of three (3) times the then current monthly Basic Rent and Additional Rent
payable hereunder. In addition, if this Lease is assigned pursuant to the
provisions of the Bankruptcy Code, Lessor (1) may require from the assignee a
deposit or other security for the performance of its obligations under this
Lease in an amount substantially the same as would have been required by Lessor
upon the initial leasing to a lessee similar to the assignee and (2) shall
receive, as additional Basic Rent and/or Additional Rent, any and all sums and
other consideration of whatever nature paid to Lessee for or by reason of the
assignment for the value of this Lease, including any amounts paid to Lessee for
all or part of Lessee's assets in the Leased Property, to the extent in excess
of the reasonable fair market value of such assets, less Lessee's reasonable
direct costs of brokerage commissions, if any, and inducements, if any, paid to
or for the benefit of the assignee. Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed,
without further act or documentation, to have assumed all of the Lessee's
obligations arising under this Lease on and after the date of such assignment.
Any such assignee shall, upon demand, execute and deliver to Lessor an
instrument confirming such assumption. No provision of this Lease shall be
deemed a waiver of Lessor's rights or remedies under the Bankruptcy Code to
oppose any assumption and/or assignment of this Lease, to require a timely
performance of Lessee's obligations under this Lease, or-to regain possession of
the Leased Property if this Lease has neither been assumed or rejected within
sixty (60) days after the date of the order for relief or within such additional
time as a court of competent jurisdiction may have fixed. Notwithstanding
anything in this Lease to the contrary, all amounts payable by Lessee to or on
behalf of Lessor under this Lease, whether or not expressly denominated as Basic
Rent or Additional Rent, shall constitute "rent" for the purposes of Section
502(b)(6) of the Bankruptcy Code. To the extent permitted by law, Lessor and
Lessee agree that this Lease is a contract under which applicable law excuses
Lessor from accepting performance from (or rendering performance to) any person
or entity other than Lessee within the meaning of Sections 365(c) and 365(e) (2)
of the Bankruptcy Code.


(j)           In the event of any non-compliance by Lessor with any covenant,
duty or obligation of Lessor under this Lease which continues beyond a
reasonable period after notice from Lessee to Lessor and Lessor's Mortgagee,
Lessee's sole remedy shall be to seek injunctive relief (including the right to
seek specific performance). In no event shall Lessee have the right (and Lessee
hereby waives and releases the right) to seek damages or other relief against
Lessor. In seeking such injunctive relief, Lessee shall not have the burden to
prove inadequacy of other remedies or irreparable harm.


21.            Lessor Cooperation.


Lessor, at the sole cost and expense of Lessee, shall execute such instruments
and take such additional action as Lessee may reasonably request (all such
action herein being collectively called the "Lessor Action") in connection with
the following activities ("Specified Activities"): (1) contesting Taxes and
Impositions, (2) subdividing the Leased Property and the Excess Land, (3)
developing and improving the Leased Property, and (4) any other action necessary
for Lessee to receive the full benefit of the terms and provisions of this
Lease, in each case so long as (i) at the time Lessee requests Lessor to take
such Specified Activity, no Default or Event of Default under this Lease then
exists, and (ii) such Specified Activity satisfies all of the following
requirements ("Specified Requirements"):
(a)           Such Specified Activity does not violate or is otherwise not
prohibited by any provision of this Lease, any provision of any loan document,
any restrictive covenant, any Permitted Encumbrance or any Legal Requirement.


(b)           Such Specified Activity shall not give rise to any Lien or other
encumbrance against the Leased Property.


(c)           Such Specified Activity shall not adversely affect the fair market
value of the Leased Property.


(d)           Such Specified Activity shall not result in a sale or forfeiture
of all or any portion of the Leased Property.


(e)           Such Specified Activity will not result in a forfeiture or
subordination of any of the Lessor's Mortgagee's Liens.


If (x) Lessee requests Lessor to take a Lessor Action with respect to a given
Specified Activity, (y) such Specified Activity satisfies all of the Specified
Requirements and (z) Lessor fails to take such Lessor Action fifteen (15) days
after Lessee delivers to Lessor both (A) a written request of Lessor to take
such Lessor Action and (B) evidence reasonably satisfactory to Lessor that such
Specified Activity satisfies all of the Specified Requirements, then Lessee, as
its sole and exclusive remedy, shall have the right to take such action on
behalf of Lessor (at Lessee's, sole cost. and expense) as Lessor's
attorney-in-fact. In that connection, Lessor does hereby irrevocably constitute
and appoint Lessee, with full power of substitution, as its true and lawful
attorney-in-fact and agent.with full power and authority to act in Lessor's
name, place and stead under this Section 21 of this Lease after, with respect to
any Specified Activity, the expiration of the fifteen (15) day period referred
to above. Such power-of-attorney shall be deemed to be coupled with an interest,
shall be irrevocable, shall survive the disability, dissolution, liquidation or
other termination of Lessor and shall be binding on all successors and assigns
of Lessor. Lessee shall, as Additional Rent, pay all reasonable costs and
expenses (including attorneys' fees) incurred by Lessor and Lessor's Mortgagee
in connection with the performance by Lessor of its obligations under this
Section 21.


22.            Holdover.


If Lessee shall holdover after the expiration or termination of the Term of this
Lease, without derogating from any of Lessor's rights hereunder and without
granting any rights of possession to Lessee, in lieu of Lessee's being liable
for Basic Rent during the period of such holdover, Lessee shall be liable to
Lessor for a use and occupancy fee, in an amount equal to 125% of the Basic Rent
payable immediately before such expiration or termination for such period of
holdover, plus all Additional Rent Lessee would have been liable for hereunder
had such expiration or termination not occurred. In addition, Lessee hereby
indemnifies Lessor against all loss, cost, and damage arising from Lessee's
failure to surrender the Leased Property, within fifteen (15) days after Lessee
has been given notice to surrender the Leased Property, in accordance with the
terms hereof. This indemnification shall survive the termination or expiration
of this Lease.


23.           Lien Waiver.


Lessor hereby irrevocably, unconditionally and expressly waives any and all
Liens on the property of Lessee and its sublessees, express or implied,
statutory or contractual, that would otherwise serve to secure Lessee's
obligations under this Lease.


24.           Notices.


All communications herein provided for or made pursuant hereto shall be in
writing and shall be sent by (i) registered or certified mail, return receipt
requested, and the giving of such communication shall be deemed complete on the
third Business Day after the same is deposited in a United States Post Office
with postage charges prepaid, (ii) reputable overnight delivery service with
acknowledgment receipt returned, and the giving of such communication shall be
deemed complete on the immediately succeeding Business Day after the same is
timely deposited with such delivery service, or (iii) hand delivery by reputable
delivery service:


(a)           If to Lessor, at the address set forth in Item 7 of Schedule B.


(b)           If to Lessee, at the address set forth in Item 8 of Schedule B.


Lessor will notify Lessee of the name and address of Lessor's Mortgagee, and
Lessee shall deliver (in the manner described above) to such Lessor's Mortgagee
at such address a copy of any notice given by Lessee to Lessor, No notice by
Lessee to Lessor pursuant to the provisions of this Lease shall be deemed
effective unless and until such notice is also so delivered to such Lessor's
Mortgagee; and no notice by Lessor to Lessee pursuant to the provisions of this
Lease shall be deemed effective unless and until such notice is joined in or
consented to in writing by Lessor's Mortgagee. Either party, and Lessor's
Mortgagee, may change the address where notices are to be sent by giving the
other party (or parties) and Lessor's Mortgagee ten (10) days' prior written
notice of such change in the manner provided in this Article 24 for giving
notice.


25.           Estoppel Certificates.


Each party hereto agrees that at any time and from time to time during the term
of this Lease, it will promptly, but in no event later than ten (10) Business
Days after request by the other party hereto or Lessor's Mortgagee, execute,
acknowledge and deliver to such other party (and, on request, to any current or
prospective mortgagee or prospective purchaser) a certificate stating, to the
best of such party's knowledge, (a) provided such statement is true and correct,
that this Lease is unmodified and in force and effect (or if there have been
modifications, that this Lease is in force and effect as modified, and setting
forth any modifications); (b) the date to which Basic Rent, Additional Rent and
other sums payable hereunder have been paid; (c) in the good faith opinion of
the party executing such certificate, whether or not there is an existing
Default by Lessee in the payment of Basic Rent, Additional Rent or any other sum
required to be paid hereunder, and whether or not there is any other existing
Default by Lessee with respect to which a notice of Default has been served or
of which the signer has Actual Knowledge, and, if there is any such Default,
specifying the nature and extent thereof; (d) in the good faith opinion of the
party executing such certificate, whether or not there are any setoffs, defenses
or counterclaims against enforcement of the obligations to be performed
hereunder existing in favor of the party executing such certificate and if so,
the basis for such claim; (e) provided such statement is true and correct,
stating that Lessee is in possession of the Leased Property or setting forth the
parties in possession and identifying the instruments pursuant to which they
took possession; and (f) stating such other information with respect to the
Leased Property and/or this Lease as may be reasonably requested. Without
limiting the foregoing, Lessee will execute an estoppel certificate in the form
of Exhibit G hereof.


26,           No Merger.


Lessee agrees that there shall be no merger of this Lease or of any sublease
under this Lease or of any leasehold or subleasehold estate hereby or thereby
created with the fee or any other estate or ownership interest in the Leased
Property or any part thereof by reason of the fact that the same Person may
acquire or own or hold, directly or indirectly, (a) this Lease or any sublease
or any leasehold or subleasehold estate created hereby or thereby or any
interest in this Lease or any such sublease or in any such leasehold or
subleasehold estate and (b) the fee estate or other estate or ownership interest
in the Leased Property or any part thereof


27.            Surrender.


(a)          Upon the expiration or earlier termination of the Term of this
Lease, Lessee shall peaceably leave and surrender the Leased Property to Lessor
in good order and safe condition, ordinary wear and tear excepted (subject to
Lessee's continuing obligation to maintain the Leased Property in accordance
with the maintenance of other Class A suburban office buildings in the West Sam
Houston Parkway/Interstate 10 (Katy Freeway) area and excepting also any other
damage and conditions not required to be repaired by Lessee under this Lease,
and (except as otherwise provided in paragraph (c) of Article 12) in accordance
with the requirements of Article 10 of this Lease. Lessee shall remove from the
Leased Property on or before such expiration or earlier termination all property
situated thereon which is not the property of Lessor, and shall repair any
damage caused by such removal. Property not so removed shall become the property
of Lessor, and Lessor may cause such property to be removed from the Leased
Property and disposed of, and Lessee shall pay the cost of any such removal and
disposition and of repairing any damage caused by such removal.


(b)          Except for surrender by Lessee upon the expiration or earlier
termination of the Term hereof, or in response to Lessor's request or in
response to rights Lessor asserts it has, no surrender by Lessee to Lessor of
this Lease or of the Leased Property shall be valid or effective unless agreed
to and accepted in writing by Lessor. If Lessee holds over beyond the scheduled
expiration or termination date of this Lease, the provisions of Article 22 shall
apply.


28.           Separability.


Each provision contained in this Lease shall be separate and independent and the
breach of any such provision by Lessor shall not discharge or relieve Lessee
from its obligation to perform each obligation of this Lease to be performed by
Lessee. If any provision of this Lease or the application thereof to any Person
or circumstance shall to any extent be invalid and unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and
enforceable to the extent permitted by law.


29.           Signs; Showing.


During the three (3) month period preceding the date on which the then current
Term of this Lease shall expire, Lessor may place signs in reasonable locations
on the grounds in front of the Leased Property advertising that the same will be
available for rent or purchase, and at any time during the Term, upon not less
than twenty-four (24) hours notice to Lessee, Lessor may, in a manner which does
not unreasonably interfere with occupants of the Leased Property, show the
Leased Property to prospective lessees or purchasers and their respective
representatives during normal business hours as Lessor may elect.


30.            Intentionally Omitted.


31.            Recording.


Lessor and Lessee will execute, acknowledge, deliver and cause to be recorded or
fled or, at Lessee's expense, registered and re-recorded, re-filed or
re-registered in the manner and place required by any present or future law, a
memorandum of lease thereof, and all other instruments, including, without
limitation, releases and instruments of similar character, which shall be
reasonably requested by Lessor or Lessee as being necessary or, appropriate in
order., to protect their respective interests in the Leased Property.


32.           Miscellaneous.


This Lease shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns
permitted hereunder. Nothing herein shall restrict the right of Lessor to convey
the Leased Property or interests therein or interests in Lessor without the
consent of Lessee. Recourse for the breach of any obligation of Lessor hereunder
shall be limited to Lessor's interest in the Leased Property and the indemnity
in favor of Lessee by Beltway Associates Holdings LLC, and in no event shall
Lessee have recourse to Lessor personally, or its members, managers, trustees or
beneficiaries or to any other assets of Lessor. Concurrently with the execution
and delivery of this Lease, Lessee shall cause to be delivered to Lessor and
Lessor's Mortgagee an opinion of counsel to Lessee, reasonably satisfactory in
form and substance to Lessor and Lessor's Mortgagee, as to the due
authorization, execution and delivery of this Lease by Lessee and the validity,
binding effect and enforceability as to Lessee of this Lease and such other
matters relating to Lessee and this Lease as Lessor or Lessor's Mortgagee may
reasonably request. To the extent Lessor or Lessor's Mortgagee, acting in a
commercially reasonable manner, should at any time during the Term of this Lease
require any additional documents to be executed by Lessee to further document or
affirm compliance with Lessee's agreements hereunder or under any related
documents, the Lessee shall promptly comply with said request and execute such
documents. The provisions of the immediately preceding sentence shall
reciprocally apply for the benefit of Lessee with regard to Lessor and Lessor's
Mortgagee. Lessee shall, as Additional Rent, pay any reasonable in-house or
outside counsel attorneys' fees and expenses incurred by Lessor's Mortgagee and
Lessor in connection with said matters (if requested by Lessee), or if Lessee
shall request any modifications, waiver or other action hereunder (without
implying any obligation on Lessor's part to consent to the same). This Lease may
not be amended, changed, waived, discharged or terminated in whole or in part in
any manner other than by an instrument in writing duly executed by the party
against whom enforcement thereof is sought. No failure, delay, forbearance or
indulgence on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, or as an acquiescence in any
breach, nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. This Lease and the rights and obligations in
respect hereof shall be governed by, and construed and interpreted in accordance
with, the internal local laws of the State of Texas within which the Leased
Property is located and not in accordance with any conflict of laws rule or
choice of law rule making applicable the law of some other jurisdiction (other
than the United States of America). All headings are for reference only and
shall not be considered as part of this Lease. This Lease may be executed in any
number of counterparts, each of which shall be an original, and such
counterparts together shall constitute but one and the same instrument. TIME IS
OF THE ESSENCE as to the time periods set forth pursuant to each provision of
this Lease. Under no circumstance shall Lessor be deemed to have acted
negligently, grossly negligently or willfully merely by Lessor's ownership of
the Leased Property, and in no event shall any occurrence relating to the Leased
Property, whether negligent or willful, be imputed to Lessor by reason of
Lessor's interest in the Leased Property, it being understood that all stated
obligations of Lessee under the Lease Documents are the responsibility of
Lessee. In order to have acted negligently, grossly negligently or willfully, a
court of competent jurisdiction must have determined that Lessor committed an
affirmative act. Whenever Lessor is allowed or required to give its consent or
approval of any matter under this Lease or to deliver any estoppel or other
instrument, Lessee's sole remedy for Lessor's failure to give such consent or
approval or instrument in accordance with the applicable provision of this Lease
shall be to compel such approval or delivery. In no event and under no
circumstance may Lessee recover any monetary damages for such failure or
terminate or otherwise modify this Lease. Lessor and Lessee agree that this
Lease is a true lease and does not represent a financing arrangement. Each party
shall reflect the transaction represented hereby in all applicable books,
records and reports (including tax filings and financial reports) in a manner
consistent with "true lease" treatment rather than "financing" treatment.


33.            Lessee Representations.


Lessee represents and warrants to Lessor that the following are true and correct
as of the date hereof:


(a)         Due Organization. Lessee is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware and
qualified to do business in, and in good standing under the laws of, the state
in which the Leased Property is located and all other jurisdictions where its
business requires qualification and the failure to do so would have a material
adverse effect on Lessee. Lessee has the necessary corporate power and authority
to conduct its business as now conducted and to sell and lease the Leased
Property.


(b)           Due Authorization; No Conflict. This Lease, the SNDA and all,other
documents signed or to be signed by Lessee in relation hereto have been duly
authorized by all necessary corporate action on the part of Lessee and have been
duly executed and delivered by Lessee, and the execution, delivery and
performance thereof by Lessee will not (i) require any approval or consent of
the stockholders of Lessee or any approval or consent of any trustee or holder
of any indebtedness or obligation of Lessee or any approval or consent of any
Governmental Authority, other than such consents and approvals as have been
obtained, (ii) contravene any Legal Requirements binding on Lessee or (iii)
contravene or result in any breach of or constitute any Default under Lessee's
charter or by-laws or other organizational documents, or any indenture,
mortgage, loan agreement, contract, partnership or joint venture agreement,
lease or other agreement or instrument to which Lessee is a party or by which
Lessee is bound, or result in the creation of any Lien upon any of the property
of Lessee, to the extent that such breach, Default or creation of Lien would
have a material adverse effect on the ability of Lessee to sell the Leased
Property and/or to perform its obligations under this Lease, or be a material
breach or Default, or result in a Lien arising, under a material indenture,
mortgage, loan agreement, lease or other agreement.


(c)           Enforceability. This Lease, the SNDA and all other documents
signed or to be signed by Lessee related hereto, are each a legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with the
terms thereof, except as enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors', mortgagees' or Lessors' rights in general or (ii)
enforcement of equitable remedies.


(d)           Investment Company; Public Utility Holding Company. Lessee is not
an "investment company" or a company "controlled" by an "investment company"
within the meaning of the Investment Company- Act of 1940, as amended. Lessee is
not a "holding company" or a "subsidiary company" of a "holding company" or an
"affiliate" of a "holding company" or a "public utility" within the meaning of
the Public Utility Holding Company Act of 1935, as amended, or a "public
utility" within the meaning of the Federal Power Act, as amended.


(e)            Certificates of Occupancy. There is a valid permanent certificate
of occupancy for the Leased Property.


(f)            Bankruptcy. No bankruptcy, reorganization, arrangement or
insolvency proceedings are pending, threatened or contemplated by Lessee. Lessee
has not made a general assignment for the benefit of creditors and Lessee is
able to pay its debts as they become due.


(g)            Rents. Lessee has not paid Basic Rent to Lessor (or any of the
Indemnified Parties) more than thirty (30) days in advance, and no Basic Rent
payable hereunder has been waived, released, or otherwise discharged or
compromised by Lessor (or any of the Indemnified Parties). Lessee is not
entitled to any period of free rent or any offset, credits or rights of
abatement against Lessee's obligation to pay Basic Rent hereunder.


(h)            Liens. Immediately prior to the execution of this Lease, Lessee
conveyed the Leased Property to Lessor free and clear of all Liens other than
the Permitted Encumbrances,


(i)             Criminal Proceedings. Lessee is not the subject of a pending
criminal proceeding.


(j)             Tax Filings. All tax returns and reports of Lessee required by
law to be filed have been duly filed, and all Taxes of any Governmental
Authority upon Lessee and upon the assets or income of Lessee (other than the
Leased Property), which are due and payable and are not being contested by
Lessee, have been paid or accrued, where the failure to do so would have a
material adverse effect on Lessee. All Taxes and Impositions of any Governmental
Authority upon the Leased Property, which are due and payable, have been paid.
All Tax contests are being performed consistent with the terms of the Lease.


(k)              Condemnation. To Lessee's Actual Knowledge, no Taking has been
commenced or has been announced as being contemplated with respect to all or any
portion of the Leased Property or for the relocation of roadways providing
access to the Leased Property.


(1)               Utilities and Public Access. To Lessee's Actual Knowledge, the
Leased Property has adequate rights of access to dedicated public ways (and the
Leased Property makes no material use of any means of access or egress that is
not pursuant to such dedicated public ways or recorded, irrevocable
rights-of-way or easements) and is served by adequate water, sewer, sanitary
sewer and storm drain facilities. To Lessee's Actual Knowledge, all public
utilities and facilities necessary for the full use and enjoyment of the Leased
Property are located in the public right-of-way or in or through a recorded
irrevocable easement in favor of the Leased Property. To Lessee's Actual
Knowledge, all such utilities and facilities are connected so as to serve the
Leased Property without passing over other property, except to the extent that
such utilities are accessible to the Leased Property by virtue of a recorded,
irrevocable easement or similar agreement or right. To Lessee's Actual
Knowledge, all roads necessary for the utilization of the Leased Property for
its current purpose have been completed, and such roads have been dedicated to
public use and accepted by all Government Authorities.


(m)            Condition, Compliance. To the Lessee's Actual Knowledge, (i) the
Improvements are structurally sound, in good condition, free of any material
damage that would affect the value of the Leased Property and are free of
structural defects and all Building Systems are in good working order and
condition; (ii) the Leased Property and the Excess Land constitute one separate
tax lot for purposes of ad valorem taxation and such tax parcel does not include
any property not a part of the Leased Property and the Excess Land; (iii) the
Leased Property is lawfully occupied by Lessee under the Lease; and (iv) the
Leased Property is in compliance with all Legal Requirements and all covenants
and restrictions affecting the Leased Property, occupancy, use or operation of
such Leased Property, and the use of the Leased Property is not a pre-existing,
non-conforming use. No notice of the violation of any Legal Requirements have
been received by Lessee. To Lessee's Actual Knowledge, all Permits required by
Legal Requirements or by insurance standards or otherwise to be made or issued
with respect to the lawful construction, use and occupancy of the Leased
Property, have been made or have been obtained from the appropriate Governmental
Authorities and are valid and in full force and effect. To Lessee's Actual
Knowledge, the Leased Property and all Improvements thereon do not require any
rights over, or restrictions against, other property in order to comply with any
Legal
Requirements.


(n)          Leases; Subleases. Except for this Lease, there are no leases or
subleases affecting all or any portion of the Leased Property in existence on
the date hereof, and no person has any possessory interest in, or right to
occupy, the Leased Property except Lessee pursuant to this Lease.


(o)           Ratings. To Lessee's Actual Knowledge, Lessee has not suffered a
"rating downgrade," a negative change in "rating outlook," or a designation of
"Credit Watch" with negative implications (whether published or orally conveyed
to Lessee) with respect to Lessee's corporate credit rating of "A- (Outlook
Stable)" as ascribed by S&P and Lessee's senior unsecured credit rating of "Baal
(Outlook Stable)" as ascribed by Moody's.


(p)           Pending Actions, There are no actions, suits or proceedings in or
by or before any Governmental Authority now pending or, to Lessee's Actual
Knowledge, threatened against or affecting Lessee or the Leased Property which,
if adversely decided, would prevent the consummation of the transaction
contemplated by the Lease, impair Lessee's ability to perform its obligations
under this Lease, materially impair the Leased Property or give rise to a Credit
Rating Downgrade with respect to Lessee. Without limiting the generality of the
foregoing, to Lessee's Actual Knowledge, no judgment, Lien, suit, action or
legal, administrative, arbitration or other proceeding, or any change in the
zoning or building ordinances affecting the Leased Property is pending against
Lessee or the Leased Property which could result in a material adverse change in
the Leased Property or the financial condition of Lessee, in a judgment or Lien
against Lessee or the Leased Property, or in a rezoning of the Leased Property
(or any part thereof).


(q)           Parties in Possession. There are no parties in possession of the
Leased Property, except Lessee.


(r)           Individual Sewer Systems. Lessee does not have Actual Knowledge of
any individual sewer system on the Leased Property.


(s) Driveways. To Lessee's Actual Knowledge, all curb cuts, driveways and
traffic signals shown on the survey delivered to Lessee before the execution and
delivery of this Lease and material to the use and value of the Leased Property
for their intended purposes are existing and have been fully approved by the
appropriate Governmental Authority.


(t)           Casualty Damage. The Leased Property is free from unrepaired
damage caused by Casualty.


(u)           Sales and Payroll Taxes. To Lessee's Actual Knowledge, the Leased
Property is free from any past due obligations for sales and payroll taxes.


(v) Title. Lessee will, on behalf of Lessor, forever warrant and defend Lessor's
title to the Leased Property against any and all claims whatsoever arising by,
through or under Lessee and will forever warrant and defend the validity and
priority of the Lien created under the Mortgage against claims of all persons
and parties whatsoever arising by, through or under Lessee, subject to the
Permitted Encumbrances and any Liens created by Lessor or its successors or
assigns. The foregoing warranty of title shall survive the foreclosure of the
Mortgage and shall inure to the benefit of and be enforceable by the Lessor's
Mortgagee if the Lessor's Mortgagee acquires title to the Leased Property. Under
no circumstances shall any third party, including any title insurer, be a
beneficiary of the representation and warranty made in this paragraph.


34.           Building Name.


(a)            Lessee may retain and use its existing signage on the Leased
Property and Lessee has the sole and exclusive right to change the signage on
the Leased Property in its sole and absolute discretion, subject to applicable
Legal Requirements.


(b)            Lessee may retain and use the existing building name. Lessee
shall have the sole and exclusive right to change the name of the building in
its sole and absolute discretion.


35.           Reciprocal Easement Agreement; Variance.


(a)            Reference is hereby made to that certain Reciprocal Easement
Agreement ("REA") of even effective date herewith executed by Lessee, as owner
of fee simple title to the Excess Land, Lessor, as owner of fee simple title to
the Land, and Lessee, as lessee of the Leased Property. Lessee shall fully and
timely perform and discharge all of the obligations of Lessor under the REA;
provided, however, Lessee shall not execute any instrument (such as, but not by
way of limitation, any amendment, consent or waiver) under or otherwise relating
to the REA. Additionally, Lessee shall not use the first floor of the office
building ("Building") currently situated on the Land for office use, retail use,
or any other use which, under then applicable Legal Requirements, would increase
the parking requirement attributable to the Building unless and until Lessee
adds on the Land and/or the Excess Land additional parking spaces allocated to
the Building such that the Building is in full compliance with all Legal
Requirements, including, but not limited to, those relating to parking.


(b)            Reference is hereby made to the New Variance Documents (as such
term is defined in the REA), which, among other things, granted the New Variance
(as such term is defined in the REA). The New Variance consists of (1) a
variance ("New Variance Regarding Parking") of or to the parking requirements
attributable to the Building imposed by the Covenants (as such term is defined
in the REA) and (2) a variance ("New Variance Regarding Building Sites") of or
to various provisions of the Covenants which may be violated by the Land and the
Excess Land each being a separate "building site" under the Covenants instead of
the Land and the Excess Land, taken as a whole, being one "building site". If,
for any reason whatsoever, including without limitation, failure of Lessee to
perform any of its obligations under the New Variance Documents, failure of
Lessee to satisfy any of the conditions set forth in the New Variance Documents
or otherwise, either of the variances comprising the New Variance terminates or
otherwise becomes ineffective during the Term (the date on which either Variance
terminates or otherwise becomes ineffective herein being called a "New Variance
Termination Date"), then:


(i)  
If the New Variance which terminates or otherwise becomes ineffective is the New
Variance Regarding Parking, then, within six (6) months after the New Variance
Termination Date occurs with respect to such New Variance Regarding Parking,
Lessee shall add on the Land and/or the Excess Land additional parking spaces
allocated to the Building such that the Building is in full compliance with all
Legal Requirements (taking into account that such New Variance Regarding Parking
has terminated or otherwise became ineffective).



  (ii)  
If the New Variance which terminates or otherwise becomes ineffective is the New
Variance Regarding Building Sites, then, within six (6) months after the New
Variance Termination Date occurs with respect to such New Variance Regarding
Building Sites, Lessee shall take such action that is necessary such that the
Land is in full compliance with all Legal Requirements (taking into account that
the New Variance Regarding Building Sites has terminated or otherwise became
ineffective with the result that the Land is itself a separate "building site"
under the Covenants and the New Variance Documents), including taking all of the
actions contemplated in the New Variance Documents.



The provisions of this subpart (b) shall survive termination or expiration of
this Lease with respect to a New Variance Termination Date which occurs during
the Term.


(c)          Lessee shall fully and timely perform and discharge all of the
obligations of Lessor under the New Variance Documents. Additionally, Lessee
shall fully and timely perform and discharge all of the obligations of Lessee
under the Ancillary Letter (as such term is defined in the REA), regardless of
whether any such obligation pertains to the Land, the Excess Land or both tracts
of land.


(d)          Pursuant to the Ancillary Letter, Lessee shall use diligent efforts
to prevent on-street parking by occupants and tenants of the Building (and the
remainder of . the Leased Property) and each of their guests and invitees in
accordance with the provisions of paragraph 6 of the Covenants. Additionally,
Lessee agrees that any sublease of all or any portion of the Building or the
Land will contain covenants requiring subtenants of Lessee to also use such
diligent efforts to prevent on-street parking. From time to time, upon request
of the Administrator (as such term is defined in the REA), Lessee will provide
the Administrator a written. summary of Lessee's efforts to prevent such
on-street parking and copies of any subleases to evidence compliance with this
subpart (d).


(e)          Pursuant to paragraph 4 of the Ancillary Letter, Lessor hereby
acknowledges the Ancillary Letter and its obligation to comply with its terms as
it relates to the Land. Lessee acknowledges that during the Term, Lessee shall
be obligated to comply with the terms of the Ancillary Letter as it relates to
the Land. Lessee further acknowledges that in the event it obtains title to the
Land pursuant to Section 15 of this Lease, Lessee acknowledges the Ancillary
Letter and its obligation to comply with its terms as it relates to the Land.


36.           Limitation on Damages.


To the extent permitted by applicable law, both parties hereto waive any right
to punitive damages and to speculative damages. The foregoing waiver shall not
limit either party's right to prove actual damages caused by the act or omission
of the other, such as, by way of example only, Lessor's liability to its lender
for premiums or penalties resulting from an Event of Default hereunder, the loss
or reduction in coverage of a residual value insurance policy because Lessee
failed to maintain the Leased Property in accordance with the terms of the
Lease, or liability to governmental agencies or private litigants arising out of
environmental contamination which was in violation of this Lease.
















IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be duly executed
and delivered as of the date first written above.


Lessor:


BELTWAY ASSETS LLC


By:
                 /s/  J. Richard Rosenberg

Name:   J. Richard Rosenberg
Title:    Vice President and Chief Financial Officer




Lessee:


COOPER CAMERON CORPORATION


By:
                 /s/  Michael C. Jennings

Name:  Michael C. Jennings
Title:    Vice President and Treasurer





 
 

--------------------------------------------------------------------------------

 

APPENDIX I


DEFINITIONS


Actual Knowledge by the Lessor or Lessee with respect to any matter means the
present actual knowledge of such matter by any Executive Officer after
reasonable investigation and inquiry. Actual Knowledge shall be presumed
conclusively as to the content of any notice to Lessor or Lessee, respectively,
made in accordance with the provisions of this Lease.


Administrator is defined in the REA and referred to in Section 35 hereof.
Additional Rent is defined in paragraph (b) of Article 3.


Affiliate of any Person means, at any time, any other Person or group acting in
concert in respect of the Person in question that directly or indirectly
controls, is controlled by or is under common control with, such Person. For
purposes of this definition, the term "control" (including the correlative
meanings of the terms "controlling" controlled by" and "under common control
with"), as used with respect to any Person, means the possession, directly or
indirectly, of the. power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.


Alterations means alterations, installations, renovations, demolitions,
modifications, replacements, improvements, changes or additions to the Leased
Property.


Ancillary Letter is defined in the REA and referred to in Section 35 hereof.


Appurtenant Rights means all of Lessor's right, title, or interest in all
easements, privileges, appurtenances, tenements, hereditaments, rights of way or
use, rights of ingress or egress and any other rights and benefits belonging or
pertaining to the Land or the Improvements, including, the use of any streets,
ways, alleys, vaults or strips of land adjoining, adjacent or contiguous to the
Land, and all Permits and other rights whether or not of record, appurtenant to
the Land.


Bankruptcy Code means Title 11 of the United States Code or any other Federal or
state bankruptcy, insolvency or similar law, now or hereafter in effect in the
United States.


Basic Rent is defined in paragraph (a) of Article 3.


Basic Term is defined in paragraph (a) of Article 2.


Basic Term Expiration Date means the date specified in Item 5 of Schedule B.


Building Systems means the mechanical, electrical, plumbing, security and safety
systems, including, by way of example, the heating, ventilation and
air-conditioning equipment, affixed or attached to, or contained in the
Improvements.


Business Day means any day except Saturdays, Sundays or a day on which
commercial banks located in the State of New York are authorized or required to
be closed.


Casualty is defined in paragraph (a) of Article 12.


Casualty Event of Loss is defined in Section 12(c)(x).


Certificate Holder means, as of any particular date, any holder of interests
that evidence ownership interests in the assets of a trust that is holding a
loan secured by a Mortgage or that is holding participation interests in a loan
secured by a Mortgage.


Closing means the closing for the acquisition of the Leased Property by Lessor
and the leasing of the Leased Property by Lessor to Lessee.


Closing Date means the date fixed for the purchase of Lessor's interest in the
Leased Property pursuant to any of the provisions of this Lease.


CMBS is defined in the definition of Lessor's Mortgagee.


 Commencement Date means the date specified in Item 4 of Schedule B.


Condemnation Event of Loss is defined in Section 12(c)(y).


Covenants is defined in the REA.


Credit Rating Downgrade means at any time during the Term if Lessee suffers a
"rating downgrade," a negative change in "rating outlook," or a designation of
"Credit Watch" with negative implications (whether published or orally conveyed
to Lessee) such that the resulting credit rating is below either Minimum Credit
Rating.


Default means any event or condition the occurrence or existence of which would,
with notice or lapse of time or both, become an Event of Default.


Depositary is defined in paragraph (b) of Article 12. Destruction is defined in
paragraph (a) of Article 12.


Discount Rate means 6% per annum.


Environmental Laws means the Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), as amended by the Hazardous and Solid Waste Amendments of 1984,
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. §9601 et seq.), as amended by the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act (49
U.S.C. § 1801 et seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), the Clean Water Act (33
U.S.C. §1251 et seq.) the Federal Insecticide, Fungicide and Rodenticide Act (7
U.S.C. §136 et seq.), the Occupational Safety and Health Act (29 U.S.C. §651 et
seq.) and all applicable federal, state and local environmental laws, including
obligations under the common law, ordinances, rules, regulations and
publications, as any of the foregoing may have been or may be from time to time
amended, supplemented or supplanted, and any other Legal Requirements, now or
hereafter existing relating to regulation or control of Hazardous Substances or
environmental protection, the impact of environmental quality on human health
and environmental safety.


Environmental Site Assessment means the environmental site assessment specified
in Item 9 of Schedule B.


Event of Default is defined in paragraph (a) of Article 20.


Excess Land means the tract of land described on Exhibit H attached hereto.


Executive Officer means the President, Executive Vice President, Treasurer,
Chief Financial Officer, Director of Real Estate or if such office does not
exist, its closest equivalent.


Garage is defined in Section 10(c) hereof.


Governmental Authority means any federal, state, county; municipal or other
governmental or regulatory, arbitrator, board, body, commission, court,
instrumentality, or other administrative, judicial, quasi-governmental or,
quasi-judicial tribunal, authority or agency of competent authority (or private
Person in lieu thereof).


Hazardous Substances means (i) those: substances (whether solid, liquid or gas),
included within the definitions of or identified as "hazardous substances,"
"hazardous materials," or "toxic substances" in or pursuant to, without
limitation, the Comprehensive Environmental Response Compensation and Liability
Act of 1980 (42 U.S.C. §9601et seq.) (CERCLA), as amended by Superfund
Amendments and Reauthorization Act of 1986 (Pub. L. 99-499, 100 Stat. 1613)
(SARA), the Resource. Conservation and Recovery Act of 1976 (42 U.S.C., § 6901
et seq.) (RCRA),  the Occupational Safety and Health Act of 1970 (29 U.S.C. §
651 et seq.), (OSHA), and the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., and in the regulations promulgated pursuant to said laws, all as
amended; (ii) those substances listed in the United States Department of
Transportation Table (40 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto); (iii) any material, waste,
substance, pollutant or contamination which is or contains (A) petroleum, its
derivatives, by-products and other hydrocarbons, including crude oil or any
fraction thereof, natural gas, or synthetic gas usable for fuel or any mixture
thereof, (B) asbestos and/or asbestos-containing materials in any form that is
or could become friable, (C) polychlorinated biphenyls, (D) designated as
"hazardous substance" pursuant to Section 311 of the Clean Water Act (33 U.S.C.
§ 1251 et seq.), (33 U.S.C. § 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. § 1317); (E) flammable explosives; (F) radioactive
materials; and (iv) such other substances, materials, wastes, pollutants and
contaminants which are or become regulated as hazardous, toxic or "special
wastes" under applicable local, state or federal law, or the United States
government, or which are classified as hazardous, toxic or as "special wastes"
under any Legal Requirements.

 
Improvements means all buildings, facilities, structures, additions, extensions
and other improvements now or hereafter existing on the Land and fixtures
appurtenant thereto and any and all Alterations thereto.


 
Indemnified Liabilities is defined in paragraph (a) of Article 8



Indemnified Parties is defined in paragraph (a) of Article 8.


Indenture Trustee means Wells Fargo Bank Northwest, N.A., as Trustee acting on
behalf of the Registered Certificateholders from time to time of Legg Mason
Mortgage Capital Corporation Lease-Backed Pass-Through Trust, Series
2002-CTL-28, and each successor indenture trustee, as indenture trustee under
any trust for the benefit of the Certificate Holders.


Installment Payment Dates is defined in paragraph (a) of Article 3.


Institutional Investor means a bank, insurance company, a bank affiliate or
wholly owned subsidiary of any such bank, or any other financial or lending
institution organized under the laws of the United States or any state thereof
or Canada or any province thereof with a net worth of at least US $25,000,000,
including, without limitation, a real estate investment trust and/or trust,
corporation or other Person engaged in so-called conduit lending, or a public or
private pension plan or institutionally managed fund having gross assets of at
least US $100,000,000.


Insurance Premiums is defined in paragraph (e) of Article 13.


 Insurance Requirements is defined in paragraph (a) of Article 13.


Land means that certain parcel of real property more particularly described in
Schedule A hereto.


Lease Documents means this. Lease, that certain SNDA dated on or about the date
of this Lease among Lessor, Lessee and Lessor's Mortgagee and that certain
estoppel letter datedon or about the date of this Lease executed by Lessee.


Leased Property means, collectively, the Land, the Improvements, the Building
Systems and the Appurtenant Rights.


Legal Requirements means (i) all present and future applicable laws, statutes,
treaties, rules, orders, ordinances, codes, regulations, requirements, Permits,
and interpretations by, and applicable judgments, decrees, injunctions, writs,
orders and like action of any Governmental Authority (including, without
limitation, those pertaining to health, safety or the environment and the
Americans with Disabilities Act), whether or not such are within the present
contemplation of Lessor or Lessee, and (ii) any reciprocal easement agreement
(including the REA), development agreement, deed restriction (including the
Covenants and the New Variance Documents), or similar agreement relating to the
Leased Property, or the Improvements, or the facilities or equipment thereon or
therein, or the streets, sidewalks, vaults, vault spaces, curbs and gutters
adjoining the Leased Property, or the appurtenances to the Leased Property, or
the franchises and privileges connected therewith. For purposes of determining
Legal Requirements, it shall be deemed that the variance (or any similar
variance) with respect to parking set forth on page 2 of that certain letter
dated November 3, 2000, executed by Wolff Administrators, L.L.C., and in favor
of Cooper Cameron Corporation is of no force or affect.


 
Lessee's Loss is defined in paragraph (a) of Article 12.



 
Lessor Action is defined in Article 21 hereof.



Lessor's Mortgagee means any lender holding a Lien granted by Lessor on the
Leased Property. The term "Lessor's Mortgagee" shall include the servicer and/or
trustee with respect to the pool of collateral for any commercial
mortgage-backed securities or mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (collectively, "CMBSs") into which pool Lessor's
Mortgage or other Lien instrument covering the Leased Property or interest in
Lessor's Mortgagee or other Lien instrument has been sold, assigned, transferred
or pledged and also the issuer of such CMBSs. Any references in this Lease to
Lessor's Mortgagee at a time, if any, when there is no Lessor's Mortgagee shall
be construed to mean "Lessor's Mortgagee, if any."


Lien means any charge, pledge, lien, option, security interest or encumbrance of
any kind or any other preferential arrangement that has the practical effect of
creating a security interest.


Loan Documents shall mean the Note, the Mortgage, and all other documents
executed as security for the Note or otherwise executed in connection with or
relating to the Note.


Minimum Alterations Conditions is defined in Section 10(c) hereof.


Minimum Credit Rating means the existence, with respect to Lessee, of both (a) a
corporate credit rating of "BBB- (Outlook Stable)" or better as ascribed by S&P
and (b) a senior unsecured credit rating of "Baa3 (Outlook Stable)" or better as
ascribed by Moody's.


Moody's means Moody's Investor Services, Inc., and any successor thereto.


 Mortgage is defined in paragraph (b) of Article 7.


Net Award shall mean the entire award, compensation, insurance proceeds or other
payment, if any, by reason of or on account of any Destruction, less any
expenses reasonably incurred by Lessor or Lessor's Mortgagee in obtaining such
award, compensation, insurance proceeds or other payment and any cost and
expense of either in connection with the administration of the distribution of
the same and not already paid (or reimbursed to Lessor or Lessor's Mortgage),
plus any investment income earned with respect to the foregoing amounts.


New Variance is defined in the REA and referred to in Section 35(b) hereof.


New Variance Documents is defined in the REA and referred to in Section 35(b)
hereof.


New Variance Regarding Building Sites is defined in Section 35(b) hereof.


New Variance Regarding Parking is defined in Section 35(b) hereof.


New Variance Termination Date is defined in Section 35(b) hereof


Note means the Note (or Notes) of Lessor secured by any "Mortgage" issued on the
Leased Property from time to time.


Officer's Certificate means a certificate executed on behalf of Lessee by an
Executive Officer of Lessee who has made or caused to be made such examination
or investigation as is reasonably necessary to enable such Executive Officer to
express a good faith informed opinion about the subject matter of such Officer's
Certificate.


Outside Restoration Date is defined in paragraph (b) of Article 12.


Overdue Rate is defined in paragraph (b) of Article 3.


Permitted Encumbrances means, with respect to the Leased Property: (a) rights
reserved to or vested in any Governmental Authority to condemn, appropriate,
recapture or designate a purchaser of the Leased Property; (b) any Liens thereon
for Taxes and Impositions and any Liens of mechanics, materialmen and laborers
for work or services performed or material furnished in connection with the
Leased Property, which are not yet due and payable, or the amount or validity of
which are being contested as permitted by Article 6 hereof; (c) easements,
rights-of-way, servitudes, zoning laws, use regulations, and other similar
reservations, rights and restrictions and other minor defects and irregularities
in the title to the Leased Property existing on the Commencement Date or granted
in accordance with Article 21 hereof; (d) the Lien of any Mortgage and any
assignment of this Lease as further security for the Note secured by such
Mortgage; (e) all other matters affecting title existing on the date of this
Lease as set forth in Schedule D; (f) the REA; (g) the Covenants; and (h) the
New Variance Documents.


Permits means all licenses, authorizations, certificates (including certificates
of occupancy), variances, concessions, grants, registrations, consents, permits
and other approvals issued by a Governmental Authority now or hereafter
pertaining to the ownership, management, occupancy, use, operation, maintenance,
Alteration or Restoration of the Leased Property.


Person means any individual, corporation; partnership,. limited liability
company, joint, venture, association, joint. stock company, trust, trustee of a
trust, unincorporated organization, Governmental Authority or any other entity.


Policies are defined in paragraph (a) of Article 13.


Rating Agencies mean S&P and Moody's.


REA is defined in Section 35(a) hereof.


Reinvestment Premium means the amount computed in accordance with Schedule C.


Release of Hazardous Substances means the release or threatened release of any
Hazardous Substances into or upon any land or water or air, or otherwise into
the environment, including, by means of burying, disposing, discharging,
injecting, emptying, emitting, spilling, leaking, flowing, seeping, leaching,
dumping, pumping, pouring, escaping, placing and the like.


Renewal Term is defined in paragraph (b) of Article 2.


Restore or Restoration means if the Leased Property suffers a Destruction by a
Casualty or a Taking, to restore, repair, replace, rebuild and/or improve the
Leased Property, as nearly as practicable, to the following condition:


i. With respect to a Casualty, a condition which is consistent with the use
clause set forth in this Lease, which has a value, utility and remaining useful
life as nearly as reasonably practical equal to the value, utility and remaining
useful life of the Leased Property immediately prior to such Casualty and which
is in substantial accordance with plans and specifications which have been
approved by Lessor (such approval shall not be unreasonably withheld); or


ii. With respect to a Taking, a condition ("Taking Restored Condition") such
that the restored portion of the Leased Property (1) is fit for use in Lessee's
business, (2) has a value substantially equal to the value of the Leased
Property immediately prior to such Taking, (3) has adequate parking and adequate
access to one or more publicly dedicated streets, and (4) is in substantially
the same condition the Leased Property was in prior to the occurrence of such
Taking.


Restoration Threshold Amount is defined in paragraph (b) of Article 12.


S&P means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


SNDA is defined in paragraph (b) of Article 7.


Specified Activities is defined in Article 21 hereof.


Specified Amount means:


(i)           $500,000.00 if, at the applicable time, Lessee has not suffered a
Credit Rating Downgrade; or,


(ii)           $100,000.00 if, at the applicable time, Lessee has suffered a
Credit Rating Downgrade.


Successor Note means one or more non-recourse senior secured note or notes
issued by one or more Institutional Investors to refinance the Note or any note
or notes issued to refinance any successor note or notes to the original Note.


Taking is defined in paragraph (a) of Article 12.


Taking Restored Condition is defined in the definition of "Restore" or
"Restoration".


Tax and Insurance Reserve Fund is defined in paragraph (e) of Article 13.


Tax and Insurance Reserve Fund Payment is defined in paragraph (e) of Article
13.


Taxes and Impositions is defined in paragraph (a) of Article 6.


Term means the Basic Term, plus any Renewal Term or Terms.


Termination Value means the amount computed in accordance with Schedule C.


Trade Fixtures is defined in Article 11.


Warranties means all warranties, guaranties and indemnities, express or implied,
and similar rights which Lessor may have against any manufacturer, engineer,
contractor or builder in respect of the Leased Property, including, by way of
example, any right and remedy existing under contract or pursuant to the Uniform
Commercial Code.
 

--------------------------------------------------------------------------------
